Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 1 of 108
Vo UNITED STATES DISTRICT COURT
a - FOR THE EASTERN DISTRICT OF PENNSYLVANIA i 8 A g 2 0

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff 1600 Walters Mill Road, Somerset, PA 15510

 

Address of Defendant:

 

Philadelphia

Place of Accident, Incident or Transaction:

 

 

Date Terminated:

 

THIS CASEIS RELATED TO: {8-13¢

CIVILACTIONNO. ({%- 4920 ne year ves| | vol |

CRIMINAL NO.
rior suit Yes |] No [|
ASSIGNED TO: Judge Schmeh{ Hier ves| | nol |

rights Yes [ | No [ |

r pending or within-one year previously terminated action in

BELO Re pr Rae mee ee

pare 11/13/2018 Bat Me Gut

 

 

 

Attorney-at-Law / Pro Se Plaintiff Attorney LD, # (if applicable)
CIVIL: (Place a Vin one category only)
A Federal Question Cases: B. Diversity Jurisdiction Cases:
[] 1. Indemnity Contract, Marine Contract, and Al! Other Contracts [] 1. Insurance Contract and Other Contracts
Cl 2. FELA LE] 2. Airplane Personal Injury
Lj 3. Jones Act-Personal Injury Li 3. Assault, Defamation
[] 4. Antitrust [| 4. Marine Personal Injury
LI 3. Patent [| 5. Motor Vehicle Personal Injury
C1 6. Labor-Management Relations [| 6. Other Personal Injury (Please specifi):
Li 7. Civil Rights C1 7. Products Liability
8. HabeasCorpus 2254 [] 8. Products Liability — Asbestos
: 9, Securities Act(s) Cases L] 9. All other Diversity Cases
10. Social Security Review Cases (Please specify):
(] 11. All other Federal Question Cases
(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

L _, counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

DATE:

 

Aittorney-at-Law / Pro Se PlaintifT Attorney ID. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38,

 

 

 

 

 

Ch. 609 (3/2018)

 
as

Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 2 of 108

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

 

Ramos : CIVIL ACTION

Vv.

N° 18 4920

Hainsworth, et. al.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the
time of filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth
on the reverse side of this form.) In the event that a defendant does not agree with the plaintiff
regarding said designation, that defendant shall, with its first appearance, submit to the clerk
of court and serve on the plaintiff and all other parties, a Case Management Track Designation
Form specifying the track to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through § 2255. 2254 (x)

(b) Social Security - Cases requesting review of a decision of the Secretary of Health and Human
Services denying plaintiff Social Security Benefits. (L)

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2. (Lp

(d) Asbestos - Cases involving claims for personal injury or property damage from
exposure to asbestos. cy)

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court, (See reverse side of this form for a detailed explanation of special

 

 

management cases. (LD
(f) Standard Management - Cases that do not fall into any one of the other tracks. Ly)
Date Deputy Clerk Attorney for
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02

 
A\

Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 3 of 108

 

 

 

 

 

 

 

 

PAE AO 241 Page 4
(Rev, 05/2018
PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF HABEAS CORPUS
BY A PERSON IN STATE CUSTODY
United States District Court District: Eastern District of Pennsylvania
Name (under which you were convicted): Docket er Case No.: i B &. 9 9 0
Wesus Kamps cP-5)-CR-000056|- QO0o#8
Place of Confinement; ; Prisoner No.:
O01 Someraet PA CBSE
Petitioner (Include the name under which you Respondent (Name of Warden, Superintendent, Jailor, or authorized person having
you were convicted): custodyof petitloner); . ,
syesue L Ramos Ve liso Hainsworth
and
Vv.
The District Attorney of the County of: Ply NadelP hi ts
and
The Attorney General of the State of: v. A

 

 

 

PETITION

{a} Name and location of court that entered the judgment of conviction you are challenging:

CRimimmal Juotice Center \Sol ti Werk ST

 

(b) Criminal docket or case number (if you knew): CP-S \c C A> O000 5 6\ ~ a 00%
(a) Date of judgment of conviction (if you know): Quauet & ' of OO 4
(b) Date of sentencing: Oct olo Ey a q ' aoe q

Length of sentence: SBeVED ant Ca net by roliFieenh) Neers for
hind degree Morcker evck Cons Pires) +o PUA Bache nt

In this case, were you convicted on more than one count or of more than one crime? Yes ONo

Identify all crimes of which you were convicted and sentenced in this case: Third deg yee
Murder  CONSPiTacy Vi dlechion of the Unitorm
Fil@arms ACY.

 

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 4 of 108 \

PAE AO 24] Page 5
(Rev. 05/2018
6. (a) What was your plea? (Check one)
(1) Not Guilty [3(3) Nolo contendere (no contest)
11(2) Guilty (4) Insanity plea

(b) Ifyou entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what

did you plead guilty to and what did you plead not guilty to?

 

 

 

 

 

(c} If you went to trial, what kind of trial did you have? (Check one)

CJ Fury ‘ed sade only
7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
| UO Yes No
8. Did you appeal from the judgment of conviction?
Yes [No
9. If you did appeal, answer the following:

(a) Name of court: Super or Court 4 ok P. A
{b) Docket or case number (if. youknow): Cc Pe 8 \- cR- ovees b\- L008
(o) Resut; DE Aye
(d} Date of result (if youknow): 3S ~ L&- \ OW
(e) Citation to the casg Gf you know):
(f) Grounds raised TCA” Ve ox Wwe AooIStance ot 4 read COURnsE |e : .
~The evidence 12 insuehcent jo Sustein Yhese Cooycions OS tne
doMmonwenith tailed to prove Ane detendents Quilt or Me esserstrel
Clements ot Phese Comes beyond: o reasoncule dod. Thal court pre-
Loval olinu dedving detendent Nis Moho to Soppress <Antement Shou
result in anew mel —delendent 16 entytled to anew iralas &
result ot the tial courts Culyng deny ina Wis /dstendonsts\ Matton for & ne v

Se Lal Based Yoo Ane COMMON BUA Payhure bo Cuoco’ pe Stetement

Ot ar’ re a4 & mn or - . ‘
" re pane he a Flgher sit Sui? x prre Ao rhe Stay oF +r leat .

Yes [1] No

 

 

 
PAR AQ 24!
(Rev. 05/2018

14.

Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 5 of 108

Page 6

If yes, answer the following:

(1) Name of court: Skate Supreme Gort ot PA
(2) Docket or case number (if youknow): CP S1A-€ (A ~OOOOD6\- AOC
(3) Result: € OA e oh,

(4) Date of result (if youknow): “I> lo-13

(5) Citation to the case (if youknow):
(6) Grounds raised: THE See QrowndS were raivedi as Wey
were cased for Poe “Superior Coury of PD . !

(See pages AF )

 

 

 

(h) Did you file a petition for certiorari in the United States Supreme Court?
Yes [No

if yes, answer the following:

(1) Docket or case number (if youknow): CP- B\-CR Goo 06 _ e or
a) Result: Denred
(3) Date of result (if youknow): -\ bo \ ‘e

(4) Citation to the case (if youknow):

 

(i) Other than the direct appeals listed above, have you previously filed any other petitions, applications,
or "/. concerning this judgment of conviction in any state court?
Yes ONo

If your answer to Question 10 was “Yes,” give the following information:

(a) (1) Name of court: Peo SE PC RA Pee (Crming| Jushce Center
(2) Docket or case number (if youknow): CR- S ~ CR: DoOO Dt \ * ROE
(3) Date of filing (if youknow): “17 30-1
(4) Nature of the proceeding: Pro SE PERA
(3) Grounds raised: COUPE! Jon P. Cotter Ese requested Cn evdennery
hearing Under He PCRA allecang Netlechwe asaStance of ded delense
Counsel Gt the motion to Su ppress kc dew ent heornc, Darendant farmed -61c
dclense Coonéel oF Lancet was done to hywerby polic be he Cusodiud
uyrerrocakiwd by He pole (yer Werdo\ but based on adwice SE Counsel
She dekendon Nd Hor een. This adwise wad So unreasonable
thed viveredted the dctondun’s Knowinu cand votell cet Getision Rot
ko fesnky iQ Wo on Agtente-what the defendant would Yrave testi
TO WOS Peck he wee czquesiered Vy Ca Woldking CO0m% Loitheur 40 & ot
Wourer For over SO hours hud he Was not perewrted +o go to he
layertory cng omnated ov Wimoelt Waar Wis estate mem wsAS coemed
DN Ane pet ee Cronged ne Facts Stereo wee Strekemetth and hee.
ore. tne Stuvemend Wes dor Fh eo *C There could he over CyPova dS
Iproogher SBraly Ao Aha cecet a ote. do ath wave Awe tacoras’).

 
PAE AO 241
(Rev. 05/2018

Case 2:18-cv-04920-JLS Document 1 Filed 11/13/18 Page 6 of 108

(b)

(c)

Page 7

(6) Did you receive i where evidence was given on your petition, application, or motion?
Fl Yes No

(7) Result: Demed \- b~ \"]

(8) Date of result (if youknow): \- 6" VI

If you filed any second petition, application, or motion, give the same information:

(1) Name of court: UPEprol Cout\

(2) Docket or case number (if youknow): C P- ol- C R- 008 0S b [- eOO8

(3) Date of filing Gf youknow): 67 4 ~ 7

(4) Nature of the proceeding: p ro SE PC A A

(5) Grounds raised: “The. rie Court etteck on denying apellent ac evidentary
hearing wien +h ¢ D appellant tarsed o. metenia) 1 oSve st Fock

“oud vo

thet pei Ackense Covnse| wos wettercdwe 10 oduieing apee Wun
nok te testy ot the mohon hearing te Suppress cape l\uat's alleyed
Contession to polile. S (There cold he mote Grounds raised TM

Hot ere)

 

 

 

(6} Did you receive a hearing where evidence was given on your petition, application, or motion?
{J Yes No

(7) Result: bemeck
(8) Date of result (if youknow): U} ~ | b- NM

If you filed any third petition, application, or motion, give the same information:

(1) Name of court: 3 UprEeMme Coury

(2) Docket or case number (if youknow): Fillo cadre Back ex QO KG ce. Sy|- éRe OO ox

(3) Date of filing (if youknow): Aeme a QOS a

(4) Nature of the proceeding: Ve eV ARNON Pot Calle wante ok Cappe cd ot Ped hia

(5) Grounds raised: DA Me vec’ Coutts C&t yy CQO LAG, Pet hohner Oey
evyidentvor heats udnen Ped one cenced Ce. mMedeNa) 1SSe
of Lock that ria? dekense counse| was yneryechwe 1A codvast
she appellant nok tO leat od ne wchon to Suppress
CQAppelhunn’s o\\e ued Confess oy vo police. y

There Cot AMoe more cpoonls raised IM nor svtey!,

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 7 of 108

PAE AO 241 Page 8
(Rev. 05/2018

(6) Did you receive a wa where evidence was given on your petition, application, or motion?
C) Yes No

(7) Result: Demed
(8) Date of result (if youknow): _—~ Zp aa f Lk

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition,
application, or motion:

i

(1) First petition: Yes [1 No
(2) Second petition: Yes {1 No
(3) Third petition: Yes O No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

 

 

El. For this petition, state every ground on which you claim that you are being held in violation of the
. Constitution, laws, or treaties of the United States. Attach additional pages if you have more than four
grounds, State the facts supporting cach ground,

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available state-

court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE: Newly Niscovere d Evidern C&

 

(a) Supporting facts (Do not argue or cite law, Just state the specific facts that support your claim.):
( Please, See Attache A 4S For the eqhire Supe om ng)
S facts of Groin one

 

 

 

 

 
Case 2:18-cv-04920-JLS Document 1 Filed 11/13/18 Page 8 of 108 ww

Cound ONL Newly Nis covered: E viclence
® Dvppocting Facts

 

Detective Phil Noreka Badges 13, Utno Look the delendants alleged |
onlesgion \nus \peen SUS cented worth iotent da Mignnss Soc misconduct
oo 1S on Whe bY S \\er of policemen not vo call as cone 66,05: \\)h €,

etitiones believes theretore te Yet Net Neordo coerced Lye dete any
Meged confession and thet the defendant vs eqhi ted to an evade hay
tearing 0 \v\nk ok Lyne newly asscove ced evidence: + the \ime at ho.
mien Courts. “derseann WANS Case Henyoy Ane. Ackondant’s PC. K A
etn unthovk aun evi thenthany hearing of \= b-1T he information

SACPrAINY Dex Nerde was tory Knees lay Lhe ypyves\ Court Yolt he debons,

jue te Wis new evdence i+ renses teasonable dovbt to helveve Phut the
Ve gestions mate lay tne potiboner are. Loves The peliwoner otedes yet
CK i the Vewr LooT winile. 19 alice. custody for he ouspecte fe

omncide, the Aglendant vos hroudt to Ye QS distick and wer

22.04 interca are a by Det Nor D “alee tool ‘Ano Aclendcunt +o
Ioservecven. shy pe Laalding ce\\ aad WAS place ek Wis \eceshon tol

NO i \yours without o {nile cunoes water tod and wus coabinyos\
roerted Gon VrrecitS ct Wolence physically assaulted and was cell
Lames Sod as louslite, ecackhead becuse OF a Atun addichon
rtd Cocaine and obher substence.S Prak Whe Avkendeunt WIS
cake cok Wie. ime, Nous with His pe wy Aisrenreteck en dence. her

Yek Nordd has been Suspended wits intent to dismiss because.

his misconduct abuse of bie dun as & law aloiding otMhiee’
EW 6 neva <F Bante anh, lavia DA. \ \ aD ~ >) fL IN, = A

 
Case 2:18-cv-04920-JLS Document 1 Filed 11/13/18 Page 9 of 108 (ay

 

s\\_of the detectives ackions con lye held inte question: Were 1s No |
worl She Courl’s Can be Cerlonm ck 092 Penk oe ime id the detective.
ark Yrs Mecal aod unednrccs| pracdise is lis cateer: Whe akecemen
“To vhe. Joleabans [oer evoneC sae oy Net Nordo coonat be

2»Sec\ CC canssk Shy2 ped Wonet vo \ vedo si Ahis new evident? heck we

N\rouned Vin Fack Amil Gonzalez ute Uses cc Witwess or kh
>cosecubion that was held ok We QA? chsteict at the Same M25
late ac the dekendant (see toial nates Val 2 py 8a easy. Aoal
reskihed rhot he was held in a troldion ce\\ Me. similat to pho
roldvay ce) Maat ho detewWant Aeocrihes he ures eeng held, Dmil
leseribes Yno Ce! eins, Loithout toilet and did not \oanne a sink. ‘The
LOS Dotmng vq Here only a hive toe. wrcas Ol\ (see pve, |

soles Nol a Eu Ao Ct 3.) Ne \\ was asked loy Defence Cbtoony

Yiamondsrean™ awe Lory AIA Yao eld Ww Wok coll) Amils Qnswel

ots Wwe days” see Arig notes Vola pe Yo aaa \. Nei\ alse
teotvies ook Det Nordy was one of the of Ficors Walk came in the

22 +o wrkerrocebe Iain cand wes ne oteer do Coerce, him by
rellong \Aim aN Lac, AN ie and polled: lars Rede (see. teal Vol2 pg

Ni

LD AD AOIS Ege ‘Are AV oa, oto 4) Dil was ales asked ly
dekenge exctortyy rune Whe was +red ck Ye dime of the

Interrouodhon! Amils ON Swel boas “had heen Vere toc awh,

' -be we: cA reandinwe _ nen LL. rlia M [a : \ { \f \ “7 won SPP | wie

 
AMUNS Kesh GABANP OMFG Mes | DSBS Rise Y/65/HA, Vease 19 01308\- tohenticen
Fo whet dekead cut [Peds ssoner Ramos SenfS Nox iN loedts avd Se |

rim - Ao ol Su soetitied Wyk ok Some Pook 14 Ame ok Wis
OAT Pec oda police. Sook jm +o Lho hdldang ce\L tiahy nent door

QS :
2 \nis ool. Ou Udita cls Resort police opened “Whe C.e\\ eo oack Ponnte
oh

a \ne lod Seen Vas DESO ate ee (see Level noes PAWS, \S- RO va, |

Renardiess Wine acs wmeabe nue police Auk nol USE propel

 
 

solite erocedure and there WAS \obeveady eo Wolabia clone Loy
Hoem. Pedironer Paros cues Prod the man that dereokwe §
socnved Bees A +o sche oii Cdk Lye Isalchiony CeAL Was VO teveh
Ane. dofendount Cebit toner Inmself his Was another vidletior
hon 2 yy \ead Aer. Nordo and the rest of the coors

Condy Choy Wr Wkerre cca OF. Lien Counsel For aoteadant
Ramos Wat Dy cmondheke Ww qok ne torn +0 cress exanmune ene
wieness Amil Gonzalez diamondstein asked im When You wel
ono coll the heldunu ce\\ cold you see the person they let

roked Yow LE Vow Knew Amils nswet wes no hecake ther “hoe

ANE ost ck Ve \wale CoOM and how book me over here ch they
asked me do You Kenan My and tr ead Ao Cun thoy took me
pack to the \utle coon! (see iralootes Vola ey Gh aio \Or
Wamondstarn ales asked flon i Lohen Lhev tow |e You bot she

a yat hey show eck Yeu and asked. You £ You Knew is " yi:

JUN 2 Cindueesting Pelivonee [hole oduct Bo mos 5 Amils Qns wel”

AAS \N Winer shew No yooh Sas +e M2... an © us com pled lal
eV ind ME AN, A Lee lee Woop Ne

 
 

They lust SSRIS SHEA BS dal Hy co ,a0d

 

AS he dA ck Moe hime of Whe oomdde, defendant Ramos ocew
ANS ett ako co fio Shy \e ond pos \veeuver ser \- SO We
Yiomond eben \aensss\nh to evidence what was marked as P- | arres |
shoto of delendunt Paros Snot was takea ag I 5-07 pe couse
us photo beat deseribed Ramos at the Lime of his arrest
ror Moe \noneidie. (See drial notes Val 2 pa \aas ya's
unrest photo berker descmbed the man Vac us tiness Anal Conwel
SYodes police Showed \rim ent Ane nelAiing ee. Decvs hots b-\
Sess d tne Cet wroneC totea\ly Sraved aS Dor Goncaler

eserwoed) Pre Man ie Ve \ncl ms Ce\s “Foun other Cy Weshonwy

 

Ramos as the man Srat dotectues asked if lhe knew in one.
adding cer: Mea chokes ” Vroly Mex) Pass me Loy Tea\\y feud . ub
kK Know Weak ne. \weac was We we We Ae Prcrure ( see AG
wokeS Vol @ pea WB VR- -A\4)- Me Diomondctern asked hows Ses You
2 SANioy Vow cout \ne Sote Yep io Lhe person Whe you Sous.

pail onswer wos Y This happened o long Hime ago, aod ney
Showa) Ye bo me Far o lol cs minute .( See +Ole| notes Vol @
2a AS Vo 20) Me Diamondsren Commoved hig Cross exe inal
rod asked Aril clbeot re eerson he sev being nel. Do Noo reer
Wout Ane Pero Nip Serv heen held PMeapins wes hers a

2omfortchle cheal ws he ws & Ce was he in co cooM \ke ine an. Yo.
an A \. as vaY \ nakeg [> Cy QA. \- mi \ Dale Mmm Aer awem da sas ** Wo Lone & Cn on

 
tome. AN 2 oh Se ee Ge OSS OES, HOPS ME ile qd VEY Pao gbe GIA QR a ad. Ry Oye

an Droaond Stein aslt Bon\ cf thece was any Veilel in vae room. There
Was Ho owes But © assure head since i was Nex to me yeh iS the. |
rome Wind of coom: He wus 2M 1 Co choir Me Dinmendistet Finisined
SiS COO Cxemunctron lo askiaey ho witness. ‘ Onck dhe endice yee |
hod Now were 16 Cus sted, yoo woere, Never FEA £4 Doi Gonzales

sasuwel” WICAS ‘WO “Wey duet CANE WAC cody Hag” - ae See terval nore
(OLA Po AY TES \. Per Peviewine +he Newly choeoveredd exickenc
out Det Pra Nosde’s avspenSion ye, Vern am Wot testimony

ext ane pcos Le CUSVONS omy ye Wo ene Keo Croncaler Yel cade
yes aboot Ane Larcsy Det Monde anck the tess of no. lech
Jeheohyes A-cecked aes un se ewig nwel& or UESHION Ay the LION

Ww was housed cd ne dime. he \ ale of fe oock We LOS AWE 5 +e
OS] \we WIS Phy sicul \y aseaulted loy Det Nord is \avatory

arrangements or Vack Ynere of - A\s\, ogi uiness Amul Goozolez

Tex AQ Wok posshvely) iaeakiks a -y\ye Pedwwnohel COS ‘he May Lol
Nolectwes tek to see when they asked the cormness cghile Joerg ;

2S cored) “be held co\\ Os cv ne Ascot ik the Knew ig CHUN

[+ is hegh| \_pes se\p\.e awh vous Dre vwriness Domi Gonzalez
desembed He Mans our sev le, the ime, cue’. dare Location haere

Ane hese wes housed, As cs | sueskor§ ApranuentS ot Lacit Mnece aly

the USN \ne was red =i Brak QlOS Phy siccall Gloose. lay Nok
Nord o\\ Maidn (he wo Deleadent Jesus Reo f Deak lOorolt
aobe ak OGDOS St ces We woas-trectedt ‘oy detecdwes

Newly Dek Ply \\ Nordo The Goines ‘Don \ Cronza\ez
and the dekend ent f Per nonet Jesus Bawos do Dot

~ kw met owe madtarm kn .

 
out ¢ ach MRS TS HEOEaRel ES Debygeal Lukeilst) NWA sPablasotof WGe\| both
rade Very Sy rileac a\\e atten ohour Nek Maree YE vk were not
ue. Qox, aod all of botectwve Phil Monde Radgestt 126 acho:

nd \aVvolvmegat in the. lhean dling ot vhs Case should be Lorvthydoay
OM the tecocds. Nekechwe Mocdo was ooteothful\: Loder ach,

Shen he was asked Loy Sf Meare Ci \son rc “A Cay dime red |
OU Were oPeaking to Me Broamos thet mighty vel Nou hoeclon
HM to wene Ais Miccund ct rigs cand onsuvet Ad OF Nour

veshoas and Vibimatley Qwve tie Choe ment cunch ICO wee Net
JopdO answered Wo% ( See tra\ notes vole Ro, ESL. 1-7.) bet

lordo WIS watt \ when he. WAS asked by b. 4 (i \son
Cit Gonzalez testified Pro une he Was WN East Deteobves

vot petor to heen, lntermervedh oy Relecdiwie Concealer ext onidhensa
a 5-07 Wao wernt We re swors Bhat he was LA oath, |
vb Win and pulled his hor, Defeckwe Neste, did You do that!
Wo cet ewer lappen Nondos GASwer Lous. \ No” . ( SEE tigl pore
12 P45 Ato) rE Det Nord WIS vo th wriness Aril C-onzele->
kor arpund paidnigh } ory IS OT aS the Cwtness Grewkes (See.
mel poles Vola oq (8 C-18 ) Then Det Nerdo was ntruth es |
VOk Cra WANED DA C-iloon asked Nor Nordo™ mot the evenin
TF A\--0T between the hours of ten Bm cand Ustill the deme.
ia I-5-O7 at Latham , Lo Wee You oo ith Cock Lohere Lore

 

; - & : aN .
Oe Det Noedos canswer was br was teliing to Jesus

Ramos Wy Ect detects, (4+rie\ \ notes Poy (Os, |Z- 20.0 Clearly

Yet Nordo Moot \e. Stope.ch Lhe. Lrvben yeu) woth
Voto nda a Or KA NS mob Cones o A, ha rm. mee va aA NAL alin 7 ni A it

 
I-01, og cease BEECIIERWLS OBEYS AMt Wie SAAR, Bop Med Ae Sore
AME, - Ror When acked low NA Gilean™ Bepweed Ye Ihoors of +ene.
en {Ou Stared CANE no Mircand LOGE incr S and WE util ee.
oorplenon of Me RemoS Stebement ob 173% CaO would Vou

Ave veer ea, nics Work eating eve talon Wig, Wee eVlew
Necdo answers » Sos, aly sel utely (see Lorvcy| notes CUlST oro |

> \% \4oQ)- Nevechve Neredo else tested Onder Sein that
Yerorhwe Ronald Dib ken Bowlue “tt 45D wus Cresent as Q

OUEAESS dunng the entice invenrend ccadlucted on tHe. petbione
Ar Diamondistern asked het Monde» ‘Bob Very Clearhy for
Lne. loecyinmag oF Yhe Storkemend ot ten Oclock ootal\ the
Htekensen) ended ek (2ADS uh You were. thece , Vest Nondo_
Angers | ves” “And Aken WS here re believe = on Yes

"See tov) pokes vel 2 poy 16h RBIS, Cab Vio a, Ne Ca Feel
det Nordo vous asiced mulbole aes by Mer Diemondestein and
L.A Cison \F het Bitken was counting during the entire
oterview wendutted on AcVen thant amos cnc RYPON _-bime the
heber sive, Soys Ves” 2 (See toiel notes yola Po lB Vera PY IEO J
O-a5, Ploly l= &3 i pola, AP-AD PAIED 1-5) Paley \3- Hy pe AE.
ep ]6 TAMAS ey TA 1x IZ oy Rb \4- ib). Rut rh Was clear Feo Co
solice | IMkeryvew Conducted on cortness Ami\ Gonzalez oan ok
+ Midnivst by c bet Gonzalez budget Yo y Net Putkon.
sas present och Wars wienview as a police worness ( Se-0_
reckemont ea ieny trom ee Lorness yw AL Cronzalec \/ 5 SEL.
meal Actes Pe Bb, ote | 1). Se Detective Norco voas Gaeghnt

Nee acral bene onirothFol cohen he stectes twat in

om)

Luke WAS present Sc rhe entire lkerview that was
aN vi nladk on in Ao Pea Anal Wa ate pe PWMaales Pri.. tha

 
IN} VOVENC-? , 1) CBSA3NR Ae H9AGALS Roctynehd?e JrilkdONTaAe Cada iseoMe Wad
ondvcking Wis wnseoWieus Oy Cae WHDESS Dori| Sane

—_ -_—— ee

4b Lhe Same ex crs: Sime Nordis Cleina s an ken UIOAS

ort him winile he was conduchng bis inkevieud wh
wkendont Ramos. ( bet Aitken was Nok present crt terval beccour |

YE WaS on Vacedhion Y[see tee) notes YZEa Teac} dex C-oncaler
eas Called aS co WIEN SS mae rest hy by ).A Crilson and
yas asked by Calson’ Vous it come ro be Hyect Yeo were
MFeMew in y Aoi Conrtelez NS AL ot. ne. East Derecawes
WIStO A ot Mek Aotke ca neck Awe) Dos Conteale zs

INAV UWICAS \ Yeot onal, ON net date ae Was WOrleing,

xI_A), Loe Were Cove CU LOIS WNVeSH Ly cebiong Loon ~~ was

peroacherk ON Nok Wiseen who aslced Mec. (etc Could

 

oddect om do an ~Entenpey for nin From a witness usho

poke Spanish yovick Vo Said Fo Lom, Ad. (See Aoi
Lol 19), SA CAlson also crsked debechve Gronceal

hen Yeo and Aoi

nies Pg loS

ez. Wow otter
L Cronzer\ et ADCS here. Cuny obher Perse during

\e teresa? bor. Gonzalez answered > ‘e+ Bilken DON Self and

mil Gonzalez - (See dova\ notes PUIOLR to7_). Do lk ys Cheam
\ the Lesstioony Foon Detectwe Corrales Det Bivleen vos
enduchng \nrs Ocon police @, rer ew On mit Gontele2 cx tho
ame dime, anc doke Pot Nowdcs SANS hed beat Widken

mas wit im cluning the enkire sole Laker iew eae
ron duchiag BIN Aofer®ant Rn, hao. Nat Maca bated lane wily
Jor relling CBA): tehsQAPA0-JLS Docugientd “Fit EVAV 1p; Padenma fates EASE ASS
slus ne Newly Kiceotere cd) EX Aence hoot Lye miscond: -
ck and Sus Pen SI0% o& Nete cave DAA Nerdo from 4hno

rolice Force of Price VA CON ond all enrdence Wheat
detect we Nordia aroduced TN Hac Case Should he wihdre

wd thor he record mod Defendant Ape Lvhvonet Jesus Rowmios |

\nould Recieve Cn Wey level Lo tn ne ke te st ot
Justice. I Doiad |

 

 

 

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 17 of 108

PAE AO 24) Page 9
(Rev, 05/2018

(b) Ifyou did not exhaust your state remedies on Ground One, explain why: Wi Zu \ { ) iS Ceovere A
evidence that was obtaine A Sometime if
Marcon Qols,

 

(c) Direct Appeal of Ground One:

es No

(2) If you did not raise this issue in your direct appeal, explain why?

(1) If he from the judgment of conviction, did you raise this issuc?
y

 

 

 

(a) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a
state wi, court?
Yes C] No

(2) If your answer to Question (d)¢1) is “Yes,” state:
‘ . y
Type of motion or petition: CS G pe nov C eure >
y * "
Name and location of the court where the motion or petition was filed; _ > U) Per ot C Gul +

PA
Docket or case number (if you know): ne AZ q Ee D K od Ol 4

Date of the court's decision: Un lo- [4

Result (attach a copy of the court’s opinion or order, if available): Dente d

 

 

2
(3) Did you receive a hearing on your motion or petition? O es (i No
(4) Did you appeal from the denial of your motion or petition? Yes [J No
(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal?

Avex CiNo

(6) If your answer to Question (d)(4) is “Yes,” state:

OO -
Name and location of the court where the appeal was filed: dM Pp re™ € C outt

 

Docket or case number (ifyou know): C Pb ic CK “OCOD S éi- LOO’
Date of the court's decision: I; a / / g

 

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 18 of 108

PAE AO 241 Page 10
(Rev. 07/10)

Result (attach a copy of the court’s opinion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is “No,” explain why you did not raise this

issue:

 

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies,
etc,) that you have used to exhaust your state remedies on Ground One:

 

 

 

Grounp two: (ie +. tect We (351 SoTance or. Counsel

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim,):

please See Ptrached Paves for the Complete
Supborhoas Focks at Orounk +30

 

 

 

 

 

(b} Tf you did not exhaust your state remedies on Ground Two, explain why: _ irs] i if yoru MS}

yo teisce Tas ISS €..

 

 

(c} Direct Appeal of Ground Two:
(1) Ifyou appealed from the judgment of conviction, did you raise this issue?
O Yes [No

 
WACO CAGE 1S MCAS Ramncsat 1 Chiled LUTE exGelz9 of 108
G-rovad -+Wwo
(ay SLEP ortho FoacdS

 

Court appointed counsel for -Yne Repel art Jelnn P Cotter
ous WeFkeccawe Fee FoiMas, to Cse a\\ of Aye. appellants
saves nat Reckaned Aa Wye Qetvhion For Newly cliscovereds
Midence aboot ne Misconduct avd Suspension of Nelective
Wi Nordo Bad yey OA, A\thovdhy Covasel Cotter dick pence
Inis sve 1 behalf of He cope lout $y Vhe Superior Court,
Ovnse\ Fouled) Ao Properly exPloain the reasons usin nis Newly
Yiscovered! Rion entitles apoe lant +o on Cvidorvtveaty) nearing
ad Wing is Shoot d be remanded yecle he ‘neo lowe ft Qoort: Fac
he lower court ty decide whether or et Xan Welate of the
ecent\y released wrformedion concerning the puscondect of betec.
we Nordo, Retitoner would be entitled to an eV dai egy hearing
i this matter. Counsel Should ove raised the. Statement oF eve.
oviness Ami\ Gonzalez who testified thet Neleckwes Nendo
ssaulted him while he was, here, nbercocscedl God. placed) amen
AA dine Ce\\ w hoot toilety weber or fod. Amils heshi mon
IAS Sign flcant to Menon because it tells Nein Similar action
T eves aS Me wh ay petitiones Slates Detechwe Phyl Nordos434
ondocted nim set nie. INteroqahay him. Comsel Deolrn 2 Ceostter
MoO had also reused? the Paet that Det Aitken ( et otFicet
her Detective Nondn cleums Was present von him during
he enhce police interview Conducted on the défendar/pebtHoner

 
Thott _c\ cwensoa:cetovpraadgns Noscurbinine Flay 1d/\ne cSbegiremntios ma
Sonzclez. Delgado « Netective Didken was mentioned by Detect
NEE Conzea| lez Bodyost Vo on he Lest Pane aod First line
the Stedeueat of Qonil Concaler del \gado Were Vt Sos VM
etective Conzalex and this 15 Nedectave ikon, (ee first Pace. hrst
we of the stobemert OF ONE Ws vines Aevi\ Groocoier Selo, eo)
Nearly Here voras, Many Issues Peconic, +o the Newly nscov-

 

ved Evidence Wreck Rope Mets Cooosel ocwatd hone easy Tarsed

oO make yy cloaper lo the Sveetiae Court Yok op eventing)
J

IEA WAS NeECe SEAN bee Woese. FE OSes Robi tener ecayS Ae

ig, Around tor Wetec Wve assistance ar Counsel Shouid he
Croumbed,

 

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 21 of 108

PAE AO 241
(Rev, 07/10)

(2)

Page 11

If you did not raise this issue in your direct appeal, explain why?

 

 

 

(d) Post-Conviction Proceedings:

(1)

(2)

Did you raise this issue through a post-conviction motion or petition for habeas corpus in a
state trial court?

O Yes | No

If your answer to Question (d)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? C] Yes O No
(4) Did you appeal! from the denial of your motion or petition? Ol Yes Ct No
(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal?

{6)

(7)

[) Yes [1 No
If your answer to Question (d){4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (ifyou know):

 

Date of the court’s decision:

 

 

Result (attach a copy of the court's opinion or order, if available):

 

 

if your answer to Question (d)(4) or Question (d)(5) is “No,” explain why you did not raise this

issue:

 

 

 

 

 

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 22 of 108

PAE AQ adk Page 12
(Rev, 07/10}

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies,

etc.) that you have used to exhaust your state remedies on Ground Two:

 

 

 

GROUND THREE: Pro Seco Forig| Miscond uc

 

(a) Supporting facts (Do not argue or cite law, Just state the specific facts that support your claim.):

Dlease See Ptlached oa ues For Wwe
Complese 2IPPOS NOL Fercds Yak Ground +hree,

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Three, explain why:

 

 

 

(ce) Direct Appeal of Ground Three:
(1) If you appeafed from the judgment of conviction, did you raise this issue?
Yes [] No

(2) If you did not raise this issue in your direct appeal, explain why?

 

 

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus ina
state triacourt?

Yes OO No

(2) your answer to Question (d)(1) is “Yes,” state:

Type of motion or petition: Vv, C A, p OD) a ot Astveb COU re o

 
Lrrounck | fered eo reet ks cPecumemt S chile $/18_ Page 23. of 108
(a) SUPPOr LNG, Fucks

 

[).A Mark Gilson witheld evidence pertain wwtor — (
\orbion Fhot Loiness f\\ oon Romie. elhared wily him doout aller |
DINE SSioNS Made bv Aye. defendant / petitioner about beeing Lye
cruel Shooter in the \nemicide and wok he dprwel ae the
nadovyss) ck rhe evidence aoguest-\"\ Remitez. stetes that +he

elendant wwirile Ono Wigit in the Counhy Jail Stated to \ver tveat

e Switched Pusshons tron dewer to paskencer at he Awyoto Comey eter
he two indondualS arewed ct the scene (M5 Romrez then states
ret the pe Woner contessed +o yen re Shooter that lec to the homie:
Je dealin of wobin Marce Machine, (See toral notes Py lat Stol 4, Pg
Ry QO 1 AD, PYIAG j lic is.) AM of these oMeacdions were made +o Mer Gls
ray eniol to Anal and was not disclosed to the Defense. or the.
oot vin! the actual dey ot Thal ( 3/ of6.\ Droog for the bets Hones
\ichae\ Dianondstern &sq rarsed_o Moher tor Mistral dve to Not
eng poked wo Wwovting 4 bY We OMS2.C chor odour the New evidence
Shen Phe wWleemotion was Odta ined « [ove rove! Notes Pa IZ ar AA, Pa lal
todH {Oa \3Q, 40a4)- Mr) amondstein estertes Whose. ace Shetements
thot my c\\ent peace. whether Mr Gilden heard yt Mon Sat, un, Fri

129 (or to tell Me_aS S00n_ a5 he hears Pret. Mr Os\son hos

WY. ce\\ number anc nas used Lt repeated| Nis anch OS suc Judge
| sm am a oe us nha cn alana rn ax dane a \\. AL ew. AA ae
een tucned nse ae Ae: SESH RARE S litdaheG Pe Rade M4 pb eeinduct Mob te
orp iy over yo Me- “wood aol You for a ens rial: C see tov)
oes palsay \ +0 au) Judge Shelley Aabins Neus denied Lhe motion
See. deveal notes PeaAT \Q 402 a). DA Cilsen testified Yyext Ane teaSon

aly we a el nok < wise he. Joknse. aro Aye. addy bores | ocho S5\0NS
\coed\y made Yow ho. detendurt Was Wyeceuse We, Kamer. WIOS being
WJ t T
\reatened Coerted. and conttomted by +h-2 delendants Tomly repeatedly
q -

jer the Corse ot she lags couple ct Years “Wheat Vex} lad on Several accasions
Lecssence Kidnappe A \ner when he was supposed do ove cee +
sort. (vias netes 244133, 1970 25, 90) 134, [te 6) Ar Driamondsterin Cesponds fo dhese
egedions vasith Tris 19 Oo% +hete 15 Toee pvlice cites, lhey Gotan
okie StedFr of hom ecke, derood wes, aod homicide Prosecutors hes Owe,
iroul\s aE they \scu Qoy \itormedion jhe _shis gurl liad been ‘orecctened), Ce,\\

wnNe Tecords , a 4s dothing Anis \romcacle Was wo cand on re Years AGO »
ve threats we hear are the chosy WO COVES I my oPinion to CONES Lhe. Com-
Lon wees |) From Aue over evidence ne} yey Sherd have. tune 4
ec \\here \S Dot one Piece ot choc oments pol one. c\ ocumMerttaty plece ot
idence, nor one ceil phone recon’ , Nobvedky Ae Sn reek EA ig one | cg
otter dnreatened. That KS WK o\\ Ae. Pes pec’ jo We, COTY MON seer \-A
nat jo Jus garbage “Gee tie notes pala, 14019 )-For this reason the
secon thovervt Ve WES Hecessely bo Pub (Y\s Ramirez UP Wh oO \rotel,
1eN relocede yet +o ondistlosed Locedyon AV\e dD lomon stern then asks

\s Ramirez Ar ee evt dott DA Marcle Gilsan Heck Nou Wole

 
seen Kida rs poQe ar SryO4e20elS wqaupans eled dMe Us Babe aa o MEseo boil ost
Oy 123, 140). s Ramirez Lote \\y denies hut a Kidnugping ever tools Dl cscs
ods Forvhec explains in her JeShimoed Pots the enly thing ahuty uopened Was
When 2a wos, Supposed 4o Come +0 court thet tame for----" +e Let Ry AGC

wm His mom weat to bis hovse and she took us all day) So Te wodldst come
bo Court “Thee Yo --- mow \ne’S (me G-i\sen) Say \NG shat they \cid nanped
e.!" Gee wield votes 95183 229495, oo \84 109 VOT Diemondstein asked 1s

romre2” She did’ny +hreccten you! Kole answered ‘No, out She took: me

Or r he house” (see Aeio) notes eg¥ia,o+0i\)) Wr Diamondstern +hern

mn

x =~ -

_ sents : Sn EST,
,

ich Sine le she was Laling Your Eepaihy SInoppiny eck Ah
ollar Stace uc She threaten You and Soy) Nou cant Yo to cout M5
AMINE, answered No. (| 2ee trical notes Past, B40) “on Tack Ms Ramirez
tested! that cle as nat heard From coy of the defendants Family
* ol im ener co Year from the ete of Aviat (2/5/09) (see +oie4|
wies Pc |84 \% 40 6) That means there could We no Mrreats Made
2 Mes Rowtez and there should not be. coy Velid reacon te oo iWahol d
vidence from the defense in Addition Counsel | Dramandsterig asked

He wurves Ws Rewmuirez adeo+ the rented ovse not the Prosecuho/s
steanect -For hee and made ‘he deposi including Whe. Fest coute months

aryt on er behalf: (See +pio| nobes \o7, \\_ to aS Pe! 48 J405 \" Loh ect

und of Some do You Eniak You are jong +o get ee vial notes

 
4 143, 23 to LASS FUE OBR ES ROP URED AIP E A WR Rage ReOUGB.ye reminel |
ver thet she is under path cad must testify as to he Size of the louse |
Wek She voll be Meni de . (See trreal Notes eg, Ga. 4 5 al.) Por Nvemondstes

ays Ms Romrez: ‘hat clo You sak Your ce: iting P t A 6 Bemirez

answers Three bedlvoam house. Ants Oiieondstein hen asks Ms Ram pez

Your: owoa three. bedroom house? 1 Nor Enswer > Veo” “ 2ee denied notes poy | 194,

+01). Clearly uniness [MM lison Remure.z. LAOS C4 eppettumi st and was Tore. |
Kel \y dren nok persvaded Loy tne. VAMOS AY From the eoorecotion: She
4S Moved along Veith Wer lads to um three vedeoom hoose fran Cy
VAY CARESS enwarearent too middle class opqrade. CVeasy nore wes,
Lan sintive oy wot Wrtness and RroSecutors »« Ab Crean, Regument
vA Merk Oy \Sen Cuck not Seem pe Conminced won Ahead Roniner‘<
eS MON Cab boven perkcrarne to the delenducte comBsqan to beinc, Lhe
hoal shoster aE Vho. heewerde ond not the Apaer hecguse We “Mark

 

 

W060 CYOCS OV to exolain to dhe Court ag +, hag OLIN LeesoHes|
Theory as te wilays 4Ane Aetendomt /potrsinot calleged\ \y conte ssed fe

WS estranged quckfriend san Bewaices alboat hin heen, the

4 _
\neoker. Mer ON Son shertes » \o5 Yoo leave do Aske yourseih then ‘Uthert

was the Rucpose oF thase admussibns to Ms Ramirez. ? Land aw
soold sulbmit -te the court Phat there rch be. & Couple Peasons
yl ne Saul hess (: See trie \ Noles Pao, Loa)" One. ot those
2USoNs Marcin log AYnect ne, woounted deo whmidate Ms Ramirez, to helteve
heel he was Whe kiWer or Snoote (> \ So Vat ne wouotd Wo loncel™
Croperede Wily The Pchee, or Tesi aoounst Wm: Pechaps algo the.
PPosrte Not to Pol Team inte hec or to iotinidate het but in Some
varped ON perhaps “ho AM ONeESS ety Vyect hes the ceed deals hes

 
i Mand Man CPRg REWORADI Te POH NANL Shes! Ho SARIN Bade? al Pend - Gont |
ynow Manioe Ine Hales Yrcodk 15 Some Why Shot she world find attract we
Nex Win» (See tein) notes Ga ait, gore) Ne Cilson Seems eo e\vene :
neck Ane allece confessions mee oy the dchondant to Me Reanmtez
bok eerny she Choster af she homicide were not -+yve because

A Marck Os \son YEES oUF of his Woy och clos Sinty argument +o
xOlain bo he Sudiae Teasons why the debendunt wore bo +e.\h
\o Rooree thet Ie was the Shooter cad not the Qetewan Choe
Ke MWe Mavdomby of the ewdence Su Qn eST’ Wer Ci\son SeLMsS +o
ake more ered olny She Shedement of eye vworboness Aoi Gonzalez

sho Stetes the opposite Stormy Fron ushect the dekendants
airange ariiriend Stules happen ett is clear +o come jo the

onclosion Knead Db Gileon dees wot had he. testmony oF Alison
lomirez AS SUlbstustwe ewhence as he seems to Keyor the
Frekement oF wrmess Amil Gonzalez ag So. Mr Gilson Seems +o
Je USING loo eye voitness Aron\ Conzelez and Ms Baewrez’s
Shion aS enidence iW Some ploy Lo cover both ends sf
WS Case- basicly VE dekeadant Ramos 1S not the shooter
‘nen hes the Onwel 10 both Conclusionsthe Aebendant uo Ht he
roovicherd. ( S¢e +nie\ potes ot Closunc, Acqument Foc DA Mare Bilson
mn 250,20 40a). A More Cison wrulrhel A evrdence from
he defense onhl\ Yhe eny oF Apia Me Calson’s excuse for
Jong So was because witness Wo Kamitez aliesediy.
vecbec! to Wim nek She WAS eevng Sarwetencd conch crf Some
rorok even Kidnapped by the defandants Fem\y . MS Ramitez

 
est tied on 0 RS8, 2245 GV 0A 922 oH S-Rocupent Ly cElleheNlgis regs Bpe.Wog> Hare cylene _
YI Ye Yam and yey TAC Wwasiot had CANN Comkack vo An CAM sr Adnan e.
Len Qanks Fess For over a year Since We. Ay of terval The
rosecubon leach by DA Marcle Gilson \neuth he defendants est Sane
yyo\ Levens Uo khaess Prison Ramwet evut OP AQ Cr Inotel Anen
elocested fo C new Pree hedroot hoose. ot a Undleclosed locerion

eceuse of a\\ Sno. olle cye.d \Wreads Make bMJ re Acfendants
“ONS: Bx Sova Ms Ccmarer tested for he. coor’ shoring

hese threats And Kidnapping never happened The Violatddn
Ar Was Aone vo NateTS) OSPecrS oN Vne prosecuhon espe. crcl ly
he handhoe, of wrvtness Alison Rooniter. shh2, pedxbonel Scay $
heck Pre round For Poosecutonial SUSconduct be. Cronted -
“Alse Dictnek Pttorny Mane Gilson las heen Fired as
ASDStaalk disteck Coonan ok PrNak Far Censons

DO Know A +o We epehhone!:

 

 

 

 

 

 

 

 

 

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 29 of 108

PAE AO 241 Page 13

(Rev. 07/10)
Name and location of the court where the motion or petition was filed: ¢ : MAM icy L J Usst \ Ce
Center lool Filbert St Prvile, BA VIO?

Docket or case number (ifyou know): __( Zz d- CR ~ COCO SGEIl- Qo0g
Date of the court’s decision: | - b- I

Result (attach a copy of the court’s opinion or order, if available); Den \e R

 

 

(3) Did you receive a hearing on your motion or petition? CM ,Yes af No
(4) Did you appeal from the denial of your motion or petition? Yes fH No

(3) If cna all to Question (d){4} is “Yes,” did you raise this issue in the appeal?
Yes C1 No

(6) If your answer to Question (d)(4) is “Yes,” state:
Name and location of the court where the appeal was filed: S Ube col Cex he
Docket or case number {if'you know): Cc Pp ~ HL Ca boop Sbi- ROOK
Date of the court’s decision: f- { buf 4

Result (attach a copy of the court’s opinion or order, if available): De me a

 

 

(7) If your answer to Question (d}{4) or Question (d)(5) is “No,” explain why you did not raise this

issue!

 

 

 

 

(ec) Other Remedies: Describe any other procedures (such as habeas corpus, adininistrative remedies,

etc.) that you have used to exhaust your state remedies on Ground Three: Su ore me. Ce ahh +
of PR. _—
, Denied E/LUe

¥

GROUND FOUR:

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.,):

 

 

 

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 30 of 108 ©

PAE AO 241 Page 14
{Rev. 07/40)

 

 

 

(b) If you did not exhaust your state remedies on Ground Four, explain why:

 

 

 

 

(c) Direct Appeal of Ground Four:
(1) Ifyou appealed from the judgment of conviction, did you raise this issue?
(1 Yes C1 No

(2) If you did not raise this issue in your direct appeal, explain why?

 

 

 

{d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus ina
state trial court?

OO Yes CI Na

(2) If your answer fo Question (d)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available}:

 

 

 

(3) Did you receive a hearing on your motion or petition? Ol Yes Ei No

(4) Did you appeal from the denial of your motion or petition? MF Yes O No

 
Case 2:18-cv-04920-JLS Document 1 Filed 11/13/18 Page 31 of 108

PAE AO 241 . Page 15
(Rev. 07/10} :

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal?
Oo Yes fi No

(6) If your answer to Question (d)(4) is “Yes,” state:

 

Name and location of the court where the appeal was filed:

 

 

‘Docket or case number (ifyou know):

Date of the court’s decision:

 

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

 

(7) If your answer to Question (d}(4) or Question (d}(5) is “No,” explain why you did not raise this

issue:

 

 

 

 

(ec) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies,
etc,) that you have used to exhaust your state remedies on Ground Four:

 

 

 

 

 

12, Please answer these additional questions about the petition you are filing:

(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction?

wt ves OG No

if your answer is “No,” state which grounds have not been so presented and give your reason(s) for not

presenting them:

 

 

 

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 32 of 108

PAE AO 241 Page 16
(Rev. 07/10}

(b) Is there any ground in this petition that has not been presented in some state or federal court? Ifso,

which ground or grounds have not been presented, and state your reasons for not presenting them:

No

 

 

13, Have you previously filed any type of petition, application, or motion in a federal court regarding the
conviction that you challenge in this petition?

 

0 Yes ‘E] No

If Yes,” state the name and location of the court, the docket or case number, the type of proceeding, the
issues raised, the date of the court’s decision, and the result for each petition, application, or motion filed.
Attach a copy of any court opinion or order, if available.

 

 

 

 

 

 

 

14, Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state ar
federal, for the judgment youare c allenging?
a
vv a ae
me . a

lf “Yes,” state thé

ame and location of the court, the dort ogg mbes the type peace , and
the issuesraised:__‘pVPFetMie C owt A fy OD. &#9 EDA QO
= P-5i-C Bethan Tot LESS

a

     

 

 

tn

 

15. Give the name and address, if you know, of each attorney who represented you in the following stages of the
judgment you are challenging: SQ)

(a) At preliminary hearing: Mickeel J . bd amond Stew PC Sure Qoo
uso oon Center Plaza Je Ek fLvd Pine, PA Ue
{b) At arraignment and plea: ) iCngel. J. Momondstea(ESg >

 

 
PAE AO 241
(Rev. OV 10)

17,

Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 33 of 108

Page 17

(c) Attrial: Michael J: Diamoadsteny Est,

 

{d) Atsentencing: Ms chuel 5 Drcmoadktten Esq

 

(e) On appeal: Maiyelnell Seok Syoukin Sue QH0 +us6 PLAN
Center Soo SEK BVA Pile BA Igloa
(f) In any post-conviction proceeding: Jonna Pp. cobler, Coq Q54 | Ss,

Brook St Phila PA Lait

(g} On appeal from any ruling against you in a post-conviction proceeding: J Ann , : Cobtel

5G QOS. Broad sr. Phila PALIN

 

Do you have any future sentence to serve afler you complete the sentence for the judgment that you
are chalienging?

Yes [1] No

(a) Ifso, give the name “4 location of the court that imposed the other sentence you will serve in the

farure: C Kisamonl Wvonee Center [S01 4i\ber} Sir
(b) Give the date the other sentence was imposed: | | 3 | OF

\
(c) Give the length of the othersentence: ae +O Lives

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be
served in the future?

taf ves (3 No

TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you
must explain why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar
your petition*

 

 

 

 

 

 

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 34 of 108

PAE AO 241 Page [8
(Rev, 07/10)

* The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) as contained in 28 U.S.C. §
2244(d) provides in part that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a
person in custody pursuant to the judgment of a State Court. The limitation period shall run from
the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the
expiration of the time for seeking such review;

(B} the date on which the impediment to filing an application created by State action in violation
of the Constitution or laws of the United States is removed, if the applicant was prevented
from filing by such state action;

(C} the date on which the constitutional right asserted was initially recognized by the Supreme
Court, if the right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

(2) The time during which a properly filed application for State post-conviction or other collateral
review with respect fo the pertinent judgment or claim is pending shall not be counted toward any
period of limitation under thissubsection.

Therefore, petitioner asks that the Court grant the following relief: i vacate of senlence \
A New +ral or now tele owen by the Judee.

 

 

 

or any other relief to which petitioner may be entitled.

pro -Se
Ata it Omer JES0S Bemos

)
(J Signature of Attorney (if any) JESROIH

 

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 35 of 108

PAE AO 241 Page [9
(Rev. 07/10)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is re ie OIE and that this

Petition for Writ of Habeas,Corpus was placed inthe prison mailing system on
= Himongh date, year)
Executed fy G JZ Qe te).

CDA he caencsnmamaracnn 7

7 Signatuve of Petitioner

If the person signing is not the petitioner, state the relationship to petitioner and explain why petitioner is not signing

 

 

 

this petition.

 

 

 

 

 

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 36 of 108

Able of contents
Cuber is included ia tnis petition

 

 

 

 

Yr - A Copy ot the Pet ition +o Pemand +o +e veal CHUtct
of Cond) derecdtion ot, Newly sc oveted eviclence Kp Lhe
LBe CVO court. + \ed lov “Oonn p. Cotter (sa

econc\ — Stete ment or Wl ime SS - hove Cronzaler.

frecl - Philp Police Artest Fe pat =
omy - Bio graphicg|

 

nto oct Teva Pepa }-

 

 

Wath - Copy of signed dw. omen by | Pe ionec FSTUSing +o

 

Semp\y -D quesining
sixth - prec cst PNSta D- |
CME enh. - - Stoheuent oF pebyHoneC

abs - Date: nent of woitne ce A\ Son Reames
int - tral pestes

 

 

 

-eobly - ¢. Opy. ot {P C KAY

 

 

 

 

 

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 37 of 108

COTTER & MILLER
BY: JOHN P. COTTER ATTORNEY FOR APPELLANT
1D#20166 .
2541 S. BROAD St.

PHILA., PA 19148

(215)336-0343.

 

COMMONWEALTH OF PENNSYLVANIA, : SUPERIOR COURT
' APPELLEE OF PENNSYLVANIA

VS NO 289 EDA 2017
JESUS RAMOS, . a
APPELLANT

 

PETITION TO REMAND TO TRIAL COURT FOR CONSIDERATION OF
NEWLY DISCOVERED EVIDENCE
TO THE HONORABLE JUDGES OF SAID COURT:
Petitioner, John P. Cotter, Esq., Attorney for Appellant, respectfully represents:
1. He is court appointed attorney for the appellant.

_2. This matter is now pending before Panel Number 05 of this Honorable Court
3, Counsel has recently learned that Detective Phil Nordo who took the appellant’s
alleged confession has been suspended with intent to Dismiss for misconduct and is on
the DA’s list of policemen not to call as witnesses. The Appellant believes therefore
avers that this list of names was released by the DA’s office sometime in March 2018.
4, The issue that is before this court is that Detective Nordo coerced the defendant’s
alleged confession and that the defendant is entitled to an evidentiary hearing on whether
trial defense counsel was ineffective for not calling the defendant/appellant as a witness
at the suppression hearing,
4, At the time of the trial court decision in this case denying the defendant’s PCRA
Petition without an evidentiary hearing onl-6-17 the information concerning Detective
Nordo was not known by the trial court nor the defense.
4, The matter should be remanded to the trial court in the interests of justice, so that trial
court can make a decision if the defendant is entitled to an evidentiary hearing in light of
the information recently found out by the defendant concerning Detective Phil Nordo.
5. Appellant is presently serving his sentence. This petition is not made for the purpose
of delay.
WHEREFORE, Petitioner prays that this Honorable Court remand the matter to lower _
court for the lower court to decide whether or not in light of the recently released
information concerning the misconduct of Detective Phil Nordo, the defendant would be

entitled to an evidentiary hearing in this matter.
RESPECTFULLY SUBMITTED,

LL

JOHN P. COTTER, ESQ.
ATTORNEY FOR APPELLANT

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 38 of 108

 
  
 
   

er

Tete

    
 
   

Philadelphia Police
Department

SY

    
    

EVENT#: 181795088
PID#: 1025147
NAME: AMIL
GONZALEZ
ARREST DATE: Oct 26 2006 12:13AM #
AGE AT ARREST: 25
HEIGHT: 508
WEIGHT: 120
HAIR COLOR: BLACK
EYE COLOR: BROWN
Phil

Arrestee DATABASE

 

FOR INVESTIGATION ONLY
NOT FOR IDENTIFICATION

DESTROY AFTER 90 DAYS

Printed Philadelphia PO: 1/5/2007 6-12 P.M.
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 39 of 108

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I'm Detective Gonzalez and this is Detective Aiken.

Q. Amil, can you tell me what you may know about the shooting that occurred today 1/3/07, inside your residence at

2837 Swanson St. some around | 2:29PM?

A. Twas walking home to my house at 2837 Swanson st coming from the store fram Swanson & Somerset St. f saw

CASE NO.
07-24-703
INTERVIEWER:
DET. GONZALEZ #930
NAME: AGE: RACE: SEX: GOB:
Amil Gonzalez Delgado 26 Hisp Male 11-30-80
ADDRESS: APT NO. PHONE:
2837 Swanson St. House a

NAME OF EMPLOYMENTISCHOOL. ee ISOC, SEG. NO.: ny

eT SCHOOL: ““TRERARTMENT PHONE NO - a
GATES OF PLANNED VACATIONS, —_
NATES OF PLANNED BUSINESS TRIPS — — eed
NAME OF CLOSE RELATIVE, — —_
ADDRESS. — a PHONE NO ~~
PLACE OF INTERVIEW. DATE TIME.
EAST DETECTIVE DIVISION 7 OL 05/37 12:00AM
BROUGHT IN BY- ~ DATE ~ TIME: ~
WWE ARE QUESTIONING YOUCONDERNING
WARRINGS GIVEN BY, “TGATE 7 TIME =O

ANSWERS:
() (2) G) -— (4) 0 (5) 1) (6) & (15
FORMTE FORMTE FORMTE FORMTE
J AL ene op XT Ci XT i}--— XT ol ---

 

 

 

 

Marea walking towards me from [he other ead of Swarsun St

©. Where exactly did you see Malco abo Swancun when you seen [inv

A, Te awas dhmostaboiy heaee ina be cre ep to erties away,

1). What happened text?

A Then bat a Tlunds car cane up Swatch Toot Sedaierset Stet fh i tras SHAp ab iieh bale eb ped

Then the cu slapped in tontefiay toto and Wie focal pie senger setcutol the car As acon ds Ug uy stat onto

fhe car Marco ran into aay fbeaee aint.

by oP thie dent cla ot

Thesis vith die stn steed by the Barcundy car apd

fired che Gini he frontdogr bat Whe au iii hited one then das dived bane mare wun sligts ab thas teat dep aad my

 

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 40 of 108

house. The guy then jumped back into the car and they took off up Swanson St then turned left at the end of the
block,

Q. How far away where you when you observed this male shooting at your house?

A. | was about four to five house away from my house.

Q. What happened next?

A. Tran to my house and tried to open the tront doar but, [ couldn't because something was stopping the door fram
opening. { kept pushing the front door and when [ finally open the door 1 saw Marco inside my house lying in front
of the door. He was facing up with a fot of blood around him. I yelled out tu my girlfriend (Aurelia Delgado) "they
shot Marco, call the cop." When the cops came | told them that Marco was inside my house, a few minutes later the
imbulance came and took Marco to the Hospital.

Q. Was Marco Conscious when you saw hins lying on the Hoor of your pause?

A. No, his eyes and his mouth were open but, he was unconscious

Q. Amil, f've just shown you a photo array, did you recognize anyone in the phote array?

A. Yes, Photo number (6) six. (indicating PPN/# 1005215, name Carlos Ruiz)

(). Can you tell what you saw this male do during the shvoting’?

A. He's the guy who got out of the Burgundy car and shot at my house.

Q. Are you certain the male you just identified was the person fired a gun at your residence?

A. Yos.

©. Do you know this male?

A. [seen him driving around in the acighborhood a couple of times, 1 heard some people calling him by the name of
“Dominicana”

Q. Can you describe the gun he used?

A. Itwas a big nickel plated pun,

Q, Haw fong after Mareo entered your house did this male fire into your bouse?

A. Read fast, about two seconds alter Marco closed the door.

~,

@, Can you duseribe the burgundy car’?
Ao [was a Poxolt Cams, the kim with the square tak,

Can you describe the driver atthe sehiche?

A. He was dittk shin HEM about my ae (Josear jhe pled ie te Git and Pdida'hveta goed duck at him, pius |
was watuliine Doaitniudie dgqouine,

Q Do yeu apes Whe the mate vacp hae as Dh dnb Wore heatene at Mabe?

AS Pavactonpebatoabout tse deunths ceo Abao oo ell cat ta other Pugs tot dia a edit with Dhonitucaiees wv

Seliw stupid Cae Wien tis Wale Gane arated SM sausere St Cnet canes elit aed deletes op svars all ret and that it wer

viel

 

 

 

 

 

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 41 of 108

A. I'm not sure it was with one of the other guys.

Q. [s there anything thing else you may want to add to your statement at this time’?

A. That's all,

Q. Amil, I'm going to read your statement to you and if it's correct, E want you to sign it

Yes, its correct,

 

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 42 of 108

 

 

   
   

. r UGOW ale!
Legian
[-s6°7

Printed Philadelphia PO:
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 43 of 108

 

   

 
 

Police Department

 

Be onteeee

ne. - We

 

Printed Philadelphia PD: 4/5/2007 0:12 A.M.
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 44 of 108

Q, Do you know what the fight was over?

 

A. I'm not sure it was with one of the other guys.

Q. Is there anything thing else you may want to add to your statement at this time?

A. That's all. ;

©. Amil, I'm going to read your statement to you and if it's carrect, [ want you to sign it.

Yes, its correct.
Q-JLS Document1 Filed 11/13/18 Page 45 of 108

Philadelphia Polies Besar. > nt Arrest Repor, Page 2 oF 2 paps

 

 

 

 

 

Defendant: 2", RAMOS Sex: Male SSN; « « DOB: 09/10/1982
fest JESUS mak Reees White Birth Place: Phitadetphis
" ARREST REPORT BY: Badge Desariptlon Unit id Plataon Squad Groun Id
_ 220858 GRAF FRANCIS iv $088 59 Epst Detective Division Q 7 0
ARREST REPORT APPROVED BY:
Sypervisor- payrollno: MILLER JAMES 4 JAMES _ 183663 Approval Gade: Aporoved
POLICE PERSONNEL, Nestea
Payroll Vacation Vavatton At Hearing Arrest
Employes Name Number Badge = Dist/unit Platcon/Group Dates Description PallewSep  OFG,
AITKEN RONALD 202287 088 69/0 70 Nin oy
GRAF FRANGIS IV 220868 = 9086 % N7Y oN
LUCKE THORSTEN THORGTEN 223878 = aad 80/8 4A YUR ON
NORE SLi is REooRg 236 so/o 70 Nin N
ADDITIONAL INFORMATION;
ite: ¥ Statement: ¥ Lab User Fees Requested?: N ADA Cancerns?:
eurkove INFORMATION:
*ccupation: UNEMPLOYED Employer: Nia Phone: 2150000000
; 0000 0 unknown 90 APT/Suite: coca Philadelphia PA
_ DESGRIPTIVE DATA; ,
Complexion CLEAR . Eve Gharactarleligs HAZ
Eve Calor NORMAL Facial Halr GOATEE
Glagebs (Y=Yex) 0 Hair Color BLK
‘Mair Length ABOVE BARS Haly Sivle STRAIGHT
Teath' NORMAL
_ Appended Text

ON THURSDAY JANUARY 4TH, 2007, THE VICTIM WAS PRONOUNGED DEAD INSIDE TEMPLE
UNIVERSITY HOSPITAL AT 2:55 PM BY DR, RAY,

A POST MORTEM EXAM PERFORMED BY DR. MCDONALD DETERMINED THAT THE CAUSE
OF DEATH WAS A GUNSHOT WOUND TO THE HEAD AND THE MANNER OF DEATH WAS

HOMICIDE,
ON gATUROAY JANUARY 6TH, 2007, SGT, COONEY CONFERRED WITH ADA PONTERIO AS

TO ALL THE ASPECTS OF THE INVESTIGATION AND SHE APPROVED THE CHARGES OF
MURDER, PIC, VUFAS AND CRIMINAL CONSPIRACY FOR THIS DEFENDANT.

|
i

Rev. 11/1996 COPY /# 4) HM 01/06/2007 42:58:48

etd BRT NWT eRe . Uns ede Bea WA kt ME BOA

 
Cae)
‘

BIOGRAPHICAL INFORMATION REPORT

JA’AKREST [| INVESTIGATION C] OTHER "  - PHILADELPHIA POLICE DEPARTMENT

BISTRICT O7- -S00
6-£Z /y i

GLASSES FACIAL HAIR

*

(CRECK BLOCKS WHERE DOCUMENTATION EXISTS}

MARITAL STATUS

CITY/STATE (OTHER THAN PHILA)

DAIVER NUMBER

t
EMPLOYER/AODORESS

SOCIAL

i

OF GROUP AFFILIATION EFHNIC BACKGROUND

JEWELRY WORK

VEHICLE INFORMATION
YEAR MODEL COLOR STATE FAG

OWNER—LAST NAME, FIRST La, ADDRESS -

MODUS OPERANDI (METHODS, TRAITS, ETC} AREAS FAEQUENTED

        

78-229 {Rav 392! AREAS MARKED WITH }» MUST BE FILLED IN.
CHECK RELIABILITY BOXES WHEN APPROPRIATE
Case 2:18-cv-04920-JLS Document 1 Filed 11/13/18 page 47 Of 108 Pot

TO THE POLICE DEPARTMENT OF PHILADELPHIA
AND ALL OFFICIALS OF THE CITY OF PHILADELPHIA

AND ALL REPRESENTATIVES OF THE DEPARTMENT OF HUMAN
SERVICES (DHS)

I have been arrested and I am represented ty an attorney

I have not had the opportunity to completely discuss the details of my case with my
attomey, whether appointed or hired. [ am exercising the following rights:

I do not consent to any questioning

{ want my lawyer present for any questioning so that I may fully discuss all issues with
my attomey.

I do not consent to a lie detector. .
I do not consent to any searches of my personal property

I do not consent to a line-up (or any few cf ‘denufication) without the presence of my

 
  
 
 

 

 

attomey.
I will not give up any of my rights, oraiis .. im writing, without the presence of my
atlomey.
I-67 on lem
DATE 01/07/07 2:44am ‘Tesus Ramos 1028828

 

DATE 01//07/07 2:44 am Gerard Galloway, Esq. Defi
capa PREOPADIS yecumPy prise 1113/18 Page 48 of 108

 

     

 

=~ Segetest

Cue a

     

Philadelphia Police
Department

 

 

 

 

ee Phil Areustod Datuhase Printed Phijadeiphia PO! 47/4/2007 LO:07 P.M,
aa ~ ve
bee ag 4
Z \ i AL
UA GK
Ne
 

 

8
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 49 of 10

STATEMENT OF: - . NAME: Jesus Ramos

ADD: 3024 Waterioo Street
DOB: 9/10/1982

 

 

 

 

 

DATE AND TIME: 01/04/07 10:06pm
PLACE: | 3901 Whataker ave EDD
CONCERNING: The shooting on the 2800 block of Swanson
; Street .

IN PRESENCE oF: Detective Ronald Aitken #955
INTERROGATED py; Detective Phil Norde #936
RECORDED By: Detective Phil Norco #936

funy . , Detective Phil Norda #936

We are questioning you concerning Shootlng on the 2800 block of Swanson Street

We have a duty to explain to you and to warn you that you have the following legal rights:
AL Youhavea right to remain silent and do not have to say anything at all,
BOA PMIbing seu sy can and wilt be used against you in Court.

Cc, You fave a clebt {9 tate toa huwyer of your own choice before we ask YOu any questions, and
data nate a bewwer here w ith you while we ask questions,

D, Ile aatidet afte te aive di dawyer, and YOu want one, we will see that you have a kavyer Praviced
Ho ete alate, Sufore we ashe YOu any questions,

Eo thse, “SUVS US tt statement, you have a right to slop any time you wish,

ofl [-FOl pe (ONS por

Di tad, Pie Tag BR

 

 

 

 
 

Document.t Filed 11/13/18 Page 50 of 108
CASE ater 84920-H-S—
CASEH

PRILADELPHIA
POLICE DEPARTMENT

INVESTIGATION INTERVIEW RECORD
EAST DETECTIVE DIVISION

INTERVIEWER:

DETECTIVE NORDO #936
OB

 

 

NAME AGE RACE/SEX

Jesus Rantos 24 W/M 9/10/82
ADDRESS APT# PHONE#
20341 Waterloo Street \

NAME OF EMPLOYER / SCHOOL SS#
ADDRESS OF EMPLOYER ! SCHOOL PHONE#

215-989-5737
DATES OF PLANNED VACATION / BUSINESS TRIPS

NAME OF CLOSE RELATIVE RELATIONSHIP

Carmen Diaz-Rasario

ADDRESS OF RELATIVE PHONE
7651 E. Tioga Street
‘| PLACE OF INTERVIEW BATE TIME
13901 WHITAKER AVENUE 1/4/07 10:30pm
| BROUGHT IN BY DATE TIME
| Potice 1/43/07 12:00am

WE ARE QUESTIONING YOU CONCERNING:
The shouting that happened on the 2800 bleck of Swanson Street where you were with Jonathan AKA/Primo

 

 

 

 

WARNINGS GIVEN BY: DATE TIME
Detective Norde 4035 Pr#220042 1/4/07 10:00pm
ANSWERS:

{1} yes (2) Ver {3} no (4) yes (5) yes (6) no (7) yes

 

ask you some questions regarcing the day

Ms name is Detective Nordy and you are at 3901 Whitaker Ave. and I'am going to
shot at that dude that was shot through

Suu were with vour friend you call “Jonathan” AKA/Primo PPN#1005218 and
the door at 2837 Swanson Street while you were in the car with “Primo”,

 

 

 

 

AQK.
Q: Can you tell me are you incarcerated for a crime tight now 7
Ar Yes, my girl puta PFA on me last night, Detective and I was told that my probation was violated,
Q: How far did you wo in school 2
A: Kensington High School in the 12". Grade, I never graduated,
Q: Are vou currently under a doctor's care ? tg
A: Na. r
ot wv
Q: Are you currently under any drugs (legal and/or Prescriptiony or any alcohol ?
A: No,
Q: Do you have any physical and/or mental problems that I should be aware of or that would prohibit you from doing thiy
inters iew with me?
A, Uber than Eway shot last year and you handled that Detective, There's nothin’ wrong with me.
Qo Cans er reantard ale the English language ?
AY Vass
Oo Were seq tie sara! By anvane including the Potice to give this statement to me right now 7
WONG. Pieteuts
Were sou premised oayihiie Cy anyone inside or outside the Police Department to give statement to tne sued Suu bo
POMEL HC Meat aie
A Sa (etotiye
RECORD CHECKED BY:
YES NO
REVIRWED BY:
BAMA {Cerwnr f-S-O LAS AM

 

Ba qs / 2 rd ae ‘ ,

62.

Da “lh
——

“

Y

Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 51 of 108

 

 

 

INVESTIGATION INTERVIEW RECORD CITY OF PHILADELPHIA
GONTINUATION SHEET. POLICE DEPARTMENT
NAME PAGE: CASE#
Jesus Ramos 2

 

0:

7.

Q

Ch

Do soi wank to Luk 'O me about the man who was shot inside the house at 2837 Swanson Street on 01/03/07 at about .
P229pm
Al Yus l wilt Detective Nordo

Alright, te me how this all happened and how this man was shot while you were outside the house at 2837 Swanson
Street ?

A: The bay Primo has beef with those boys on Swanson Street because he was trying to hustle around their block and
thes told him unat he coulda’t sell that shit over there. And that the shit that he was hustling wasn't their weed. T hey
both were puttin’ out weed but it wasn’t thelr weed, You know what I mean? And they beat the shit out of him. So, he
wanted to get back at them and he came over my house on Waterloo Street and was crying and shit and he was asking
me for a gun and I was telling him E don’t know mother fucker. That was about three weeks ago,

> Now, during the course of these three weeks what was happening that led to this shooting ?

Az Nota day goes by where he wasn't saying that he wanted to fuck these guys up. And he wanted a gun, I don't know
where he got a sun but [ know abou three days ago he said to me that he went over around there and he had a musk on
wad he was looking for these dudes to shoot them, He knows these dudes. I don’t know these dudes. So now it’s that
Way when the dude was shot. [was inside “Primo’s” apartment on Flope Street and I was with a guy named green eyes
and Primo. | was smokin’ a blunt and we were chillin’; we were watchin’ T.V. Primo has his Old ladies car and this is
When he says “Come on let's go for a ride’, So I say O.K. but Task him, “Can we stop because I want to see my old
lady"? He says. “No problem”, He was sayin’ once we got in the car that, “We're gonna go get these motherfuckers", |
say. “Get who"? Prime says, “The guys from Swanson”. I told him not before I see my girl, He was kinda of nervous
because he knows about this PFA order that Allison has against me. She was nervous when she was talkin’? with me. |
had to get aul of the car and talk to her because Primo didn’t want her to come over to the car, So when she walks away
she Was nervous because she sees Primo, And maybe she’s sees Primo got out of the car with the gun in his hand. Prima
Waa yetlin” to me get back in the car because she’s “Going back to the crib and she’s callin’ the COPS", And I was
“Gunlin® There and Twas lifting my shirt tip and I was tellin’ her I ain’t got nothin’. [ wanted to show her that ( didn’t
have anything on me. Primo had the gun. So anyway she went back to her house and I didn’t want to follow her
because of tie PEA order. So f vot in Primo’s car and I drove away because Primo was scared and he thought the COPS
were coming. [zota license and he don’t, He also told me that he’s an immigrant, He told me, “You drive’, So now
when [ pull oft from the corner of “A” & Wishhart meetin’ with Allison and I drive to where to Swanson Street. When |
gel in the car he’s sittin there in the car and he’s got that shit out and he’s showing me that gin. All f do is grab the aun
and I’m looking at itand then } hand the gun right back to him and I said, “Here man, take this thing. [don’t want thae
thing’. Ttold him, “Your gonna kill this motherfucker with that’, Pm going real slowly. I wanted to make it look like
a buy and shit. Ant} go passed the house where this boy that got shot is at and Primo sees him and he’s standin’ right
vulside, Meanwhile this mother fieker has the gun right in his lap. I just go by because I don’t even know the house or
the person, Prine telis me, Yo man, that’s that mother fucker right there, reverse the car slowly”. I back up slowly and
f stop and Prime vets out of the car and he points the gun at the guy and the gun goes “Click” and then he pulls the thing
back and it looked like he didn’t have enough strength and he looked weak and he was pulling that thing back on the tap
of the gun. (NOTE; (Motioning with his hand pulling the top of the gun back) Now the guy had enough time to run
insidy the hot@®™ And that’s why the guy didn’t get hit in front of his house. Now Primo puts the gun up again and fires
(Bang, Bang) sike two times right through the house door. He gets back in the car real fast and he says, “Get off the
Packer Stee {Wives way real Sist and the car was hard to steer because of the power steering. [ zo up Swanson ace!
Make Wiel on Chis) Struct ond then [ go to Waterloo Street and [ park it on the corner of Waterloo and Cambria Street
Pikes these ce fee ya faa ste stop sign. | go in my house and he's arguing with his lady in front efmy hates, |

 

  
 

 

 

 

Mh ne of Monte when I pulled up but I went inside the house and Primo was oulside my Loni. 0
Maui te Peet no's int came around the black and she’s was screamin’ at him, “Who tool: fey ay
Wie St te ality iny car’? “People are sayin’ you guys shot someone’. Um like you tation, is,
Bethe a ate ty anything, And] went inside. And her and prin left, Vea cversune un tie ta
hip! tae ut cnaes, Amt {in tellin’ these people, “Yes nat my ei Taey ward cnvine her i
Bee a a ptetehenr iets not my car,
teeoMA re :
AO a a Denies arsumd ane gels high. Unow he lives an vO" & fan Street thee ae
SIGNATURE OF INTERIE WIE: _ . DATE:
joel fern f= S27 AS Pp
Phd AGH TE GA ty i . . _ .
C Vi, / oe ~~, ff dozen

 

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 52 of 108

 

 

 

INVESTIGATION INTERVIEW RECORD CITY OF PHILADELPHIA
CONTINUATION SHEET POLICE DEPARTMENT
NAME PAGE: CASE#
Jesus Romes 3

 

 

( What dos he look bike ? .
At He's tail, maybe tike thirty-nine years old, maybe like 250-260 Lbs. He’s got light skin and Green Eyes. | mean big
green eves, Biv ass nose. Low cut hale,

Q: What dic the gua look tke ?
AD All black metal aun,

Q: What people ?
Ao The neighbers on the block,

Q: OK, continue, what else happened ?
A: Pim going crazy throughout the block looking for my cell phone. I know someone had my phone on the block and
Im yellin’ at these motherfuckers someone has my phone and I want my phone. I couldn’t find it so I said “Fuck it".
And f bought another phone up at Front & Allegheny Ave,

Q: Did you call anyone and tell anyone that this shooting happened 7

A? Lealled Allison my girl from my house before [ left the house and { told her that me and Primo went around to SWanson
Street and we just shot somebody. And F wanted to meet her. And she said, “I’m not meeting you after you just shot
somedod)”, And [tell her, “t didn’t shoot nobody, he did”. And she said, “O.K., ULE meet you at Front and Allegheny
Ave” Sol go meet her there. [ figured she's still getting ready and this is when 1 go up to front & Allegheny Ave. to
buy my new cell phone. Than later on [ go and meet her and this is when the COPS wind up locking me up right at "A"
& Wishart Street, And they tell me that I'm getting arrested for questioning, And that’s when I come in here,

ce

: 50 you haven't heard anything else about this shooting other than what we talked about ?
A: No T don’t kaow where Primo is at. [had one phone call and I called my mom and told her that | need two thousand
and twenty dollars to get the bail aud she suid that she would work on it. And that’s it,

(Q: Is there anything you would say to the mother of the guy that got shot ?
Av Tavould say. Mom, f didn’t know your son and I didn't shoot the guy and the other guy shot him through the duor
and ['m surry for what happened even though I didn't do it, But I didn’t do it. I know I can’t say anything to make you
feel better because you lost your seed, If f would have known we were poing there to shoot him you know 1 wouldn't
have anything to do with killing him.

Q: When you knew that Primo had a gun did you think he was going to kill him or just wound him ?

A: I didn't think he was gonna kill him and I thought he was gonna shoot him in the legs, I didn’t know he was gonna

kilt him. He got beat up but 1 didn't know he was gonna kill him, (I go to them and [°I tell them that f fect real sorry

that the puy iad to die. ,

: Ts there anythin: ele yeu want to add te this interview ?

a [-5-O]
IQS Ber

  

ta

Darth Me
foved / oe

 

 

SHONA UIE Gt i Lb Vil: Wets: DATE:

 

 

 

MADD UNTIL

 

 

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 53 of 108

  

IN VESTIGATION INTERVIEW RECORD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PHILADELPHIA
POLICE DEPARTMENT
EAST DETECTIVE DIVISION
CASE NO.
07-00097
INTERVIEWER:
_ a . Detective Graf #9066
NAME: AGE: 777 RAGE, SEX: DOB:
Alison Ramirez 32 White Latid Female 2f20/74
ADORESS: APT. NO: D -
207 East Wishart Street (19134)
NAME OF EMPLOYMENTISCHOOL:
ADDRESS OF EMPLOYMENTISCHOOL: DEPARTMENT: PHONE NO:
DATES OF PLANNED VACATIONS:
DATES OF PLANNED BUSINESS TRIPS:
~~ PHONE NO
- | OATE: "TIME
ny Whitaker Avenue 1/3/07 4:45pm
BROUGHT IN BY: DATE: TIME:
Self 1/3/07
WE ARE QUESTIONING YOU CONCERNING:
Shooting at 2837 Swanson st
WARNINGS GIVEN BY: DATE. TIME:
ANSWERS: —
(1) (2) 3) 14 (5) (6) (7)

 

 

 

 

 

 

 

 

 

Q. Ms, Ramirez, [am Detective Graf and E am going to ask you some questions about incidents that
occurred today involving your ex-boyfriend, Jesus Ramos.
A, Okay.

Q. Do you read, write and understand the English language?
A. Yes.

Q. How far did you go in school?
A. [graduated from Woodrow Wilson High School in Camden.

). At this time are yau under the influence of drugs or alcohol?
A. No,

Q. Do you ge by any other names?
A, Sometimes fn by daytue.

Q. Pan showing yoaca photayraph (PPM Lag3u Ld). Dy Sead Pecaalég Ue papsean in the PAtee raphe!
A. Yus thatis my os-bowfrend, Jesus Rams

. Dous Jusi. vo by any uller nantes?

A. Phes call faa beehand Ciericon the street,

Gh Did you have ANY CobbbE ath bo as today?

A’ Larter un the ane ettine he was e ibis ay house but nobody was piekins, up becau: rth Y inaw he
ietnber Ataraind (1 adam fw: to doing ny datie and it was

het bewause of the | dane netic Pawan sutande be
6/4 ba wae Heri

. f
4 ff 3 J “7

 
|

i
i
4

é
i

| yeah. She doesn’t go there anymore because | took her out be
; Jesus I called the cops, I called vice but the police didn’t vor

Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 54 of 108

    

INVESTIGATION INTERVIEW RECORD
PHILADELPHIA
POLICE DEPARTMENT
- BAST DETECTIVE DIVESION
PAGE #2

smoke o cigarette. I was sitting on the steps smoking a cigarette when f looked up Jesus was walking
towards me from A Steeet. I told him to stop because he isn’t allowed around ine because F have a protection
order against him. I went in the house and called 911, I went back outside and Jesus was standing across A
Street on the other black of Wishart Stres

wt. He started yelling to me that he loved me and he wanted to get
back with me, I was talking back and forth with him because £ yw:

anted the police to come. I went back inside
and he called me on the house phone. I told him that I was changing my clothes because I was In my
pajamas. I was waiting for the police to come. I went back outside and he came up ina burgundy Toyota

Camry with his friend Primo driving. He told me to get in the back seat of the car and Isaid No. He said that

police started coming down from Front and Wishart and Primo honked the horn, Jesus walked slowly over a
to the car and got in the passenger side, The police drove past them and stopped in front of my house. Primo ‘

sot out of the car and walked around to the passenger side of the Camry. Jesus moved aver to the driver site ‘
and they drove off slow. The police officer was standing next to me and I told him that was him driving off. *
The cop wanted to find out what was gotng on and that’s when I gave them the restraining order, While the

Cops were there Jesus kept calling the house phone from his cell phone. The police took a report and they

left, Then like five minutes later the same fwo.cops came back and asked me about the car, They asked me if
Jesus knew anybody on Swanson Street. [ told him that maybe he did, that 1 didn’t know, [ told the cops that

the car was Primo’s, It is really Primo’s girlfriend's car, The cops left and then the same two cops came back
again about 15 minutes later asking me if the other guy, Primo, was black. I told them that he is dark- _.
skinned but he is Dominican. And they asked if they had a third person in the car. I said that f only saw the, ; -
two of them. I showed the cops the two numbers that Jesus was calling from, They asked me if I had an

answering machine and I said no. Then the cops left, Maybe about ten minutes after the cops left Jesus

called me from his house number, My sister and f picked up the phone at the same time. I said Hello and

friend. fasked him what he did that for and he because he tried to kill his friend. I said, You shot him?,
because I thought maybe Jesus was there and Primo shot him. And Jesu

8 said, yeah I shot him, Theh he was "OMG
sitying that he wanted to see me and he wanted -me to-meet him at Front and Allegheny. He said that he lost ee

his cell phone when he shot the guy and was going to get a new one, He said that he would buy me one too. |
tuld him that [ had to pick up my daughter at school becasue she had an appointment. Fe said that he would
meet me at Front Street. He asked me if my daughter stitl went to Sheppard School near his house and [ said

cause of Jesus. After I got off the phone with
ne. 91 told me that if Jesus Wils around thy

best thing to do was to leave the area, So me and my sister came here to the police statton,

'Q. Did you sister Marangeli listen to your ceny

ersatinn un the telephone with Jest”
A. She heard tesus say that he shot the vuy,

0. Cun vou tell me Why vou wanted the police ty come when Jesus was at Syeattr fate!
iA. have a protection arder ‘uainst doses, On Pucember 19, Je
wid took my boots. F was here yesterday to see Detective WY
Mp, Can atraid of him,

{

sus iid a vert naned Juanita beat pe up tnd
Ward, Everytime Eseu Jesus he tries ta best ine

Yes, He is un probation far beating the with a henner,
y. His family bepoed me to vo back with hia beciere fi

fy. Did you have Jesus arrested Pepore fat as stifling saute?

We broke up after that but thea he et shoot heat
Chad hanved: tdid ge back with bie and tite

DQ btn. Perrine Boe | a VE J /

|
t
t

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 55 of 108

    

Naat
INVESTIGATION INFERVIEW RECORD
PHILADELPHIA
POLICE DEPARTMENT
EAST DETECTIVE DIVISION
PAGE # ,
Were goad until he pot better. Then he started getting violent and using powder, He started Selling drugs and
he kept durowing me out of the house.

Q. Have you ever seen Jesus with a gun?.
A. No but he told me before that he has one..

Q. When Jesus told you he shot the !

supposed to have tried to kill?
A. No,

male twice for a friend, Did he mention which friend this male was

Q. What can you tell me about the male named Primo?

A. He is Dominican and he used to to stay two doors down from Jesus on Waterloo with his girlfriend. {
don'tknow her name but she was Working at the Bar B

Q Hut on Allegheny about a month ago, About two
months ago [ heard that Primo beat his girlfriend up, Her Mon told me that and the girlfriend was supposed
to have a protection order against Primo. Primo just recently came from New York,
Q. Do yau know the name of Primo’s girlfriend's mother?

A. No but she was living in the same house with them o

h Waterloo, She moved back to New York after
Prine beat up her daughter, maybe about a month ago.” c,

Q. Do you know where Primo

and his girlfriend are living now?
A. Na,

| . Do you know the name of Primo's girlfriend?

, A, She is about my age (32),

A. No.

Q. Can you deseribe her?

Puerto Rican and She is heavyset, heavier than me. She has black hair and thick
eyebrows. She just found out that she is pregnant,

Q. Can you descibe Primo?
A. He is dark-skinned but Ii
and Jesus is about 5°7”

ghter than Jesus. He is about the same

age as Jesus (24). He is taller than Josus
. He is a regular size, Not fat or thin, -

Q. What ts the cell

phone number that Jesus was using to call your house today?
A. 267-262-9298,

1 Q. What is the phone number at Jesus's house?
© AL 215-427-1435,

| (Q. Ts there anything that you would like to add-at this tine’?
i AL Na
51CR00005612008, 51C300085622008.04920-JLS Document 1 Filed 11/13/18 Page 56 of 108Trial (Waiver) Volume.

 

 

Jesus Ramos . August 06, 2006
Page 249 , , 4 Page 250
(1) shooter? And I would submit to the [1] case under the law.
2] Court that there might be a couple of . [2] And I think what the
[3] different reasons why he said that. : [3] admissions do, Your Honor, is that
[4] And obviously the reason he said that . [4] they tie Mr. Ramos even more into this
[5] is best known to him. . conspiracy to shoot Mr, Martinez,
[6] But one of those might be [6] Because what the admission
[7] that he wanted to intimidate Alison 17 shows is that he's not backing off of
[3] Ramirez to believe that he was the Bl this incident and he's not backing
[9] killer or shooter, go that she would | [9] away from it. He is fully embracing
[10] no longer cooperate with the police or [10] the crime that took place. He is
[#4] testify against him. [11] claiming ownership of that crime. And
[42] Perhaps also the opposite, {12} is in fact bragging about it, and is
113] not to put fear into her or to ‘{13] proud of it, and maybe even gilding
114] intimidate her, but in some warped way ‘[14] the lily a little by trying to claim
(15) perhaps to impress her, that he's the [45] that he's the one that actually did
[18] teal deal, he's a man, a man's man, (16] the shooting.
[17} that he would step up and shoot [17] But I would submit to the
[18] someone for a friend. I don't know, . "{18} . Court as to that particular question
[19] maybe he thinks that is something that [19k if you will, I am asking the Court to
[20] she would find attractive about him, 420} credit the statement that Amil
[21] But I would submit to the [21] Gonzalez gave as substantive evidence
[22] Court that what is more important [22] for a number of reasons.
[23] isn't necessarily the admission for [23] Number one, it is just
124] Mr. Ramos that he's the shooter, but ° "(247 simply too detailed to be something
[25] the effect of that evidence in this [25] that was made up by the detective.
Page 251 Page 252
[1] And these are the types of details t] Court should accept the statement of
[2] that only Mr. Gonzalez would know as P| Mr, Gonzalez as being credible.
[3} an eyewitness, "ly. THE COURT: It still -- that is
[4] First of all, the number of [4] ‘not something the Court would consider
{5] shots that were fired. i [5] in regards to Mr. Gonzalez's statement
6] Secondly, the problem with : (8) is against Mr. Ruiz, and the Court
[7 the gun, the fact that the gun didn't [7] will not consider a corroboration that
8] seem to appear to have shot the first : [8] may of may not exist In a statement
[9] time that Mr. Ruiz tried to shoot it. ve {9} given by his co-defendant,
[10] It is interesting, because ; ‘T10} MR. GILSON: I understand that
[11] that is exactly what Mr. Ramos said in i 1] objection, Your Honor. I'll move on.
[12] his statement when he was describing [12] The type of gun that was
[13] the incident, that the shooter had a [13] used, as Mr. Gonzalez described it,
[14] problem shooting the gun and had to [14] clearly describing what would be a
(15] rack it or do something to it, which > {15} semiautomatic and which we now know
[76] -- 118} that the gun used was a :
{17] MR. BRUNO: I object to that. 117] semiautomatic,
(18} That is not relevant against my a) The fact that Mr. Ruiz --
[19] client. [19] i'm sorry -- that Mr. Gonzalez
(20) THE COURT: The objection is {20} indicated that Mr. Ruiz was referred
[21] sustained. You can't argue that .-  .f2t]... to-on the streets as Dominicano, and
[22] against his client. " 22] “+ which wé now know several days later
(23) MR. GILSON: No, I wasn't arguing 123] when Mr. Ruiz was arrested he
[24] that against his client. I was [24] indicated to Detective Lucke that he

[25] arguing that as to the reasons why the [25] was in fact born in the Dominican

 

Diane Raquet, 0.C.R Court Reporting System 63 (page 249 - 253

 

 
51CR00005612008, 886608561200 20-JLS Document 1 Filed 11/13/18 Page 57 of 108 Trial (Waiver) Volu

 

 

Jesus Ramos August 06,
Page 245 Page
[4] Court to give whatever weight you want {4] the driver,
{2} to give to the evidence or the * [2] That is also I believe
(3] testimony of the witnesses. 13] something that the Court would give
{4 But [ would submit to the [4] greater weight to if you consider the
[5] Court that if you are going to [5] rest of the evidence in this case that
(6] consider the testimony against [6] came from Mr. Gonzalez, Ami] Gonzalez,
[7] Mr, Ramos, that he's the shooter, and [7] that even he admitted in this
[8] the testimony against Mr, Ruiz, that 8] courtroom that there was in facta
19] he's the shooter, you have one person 8 prior altercation, a prior fight, a
{10j who's an eyewitness to what would be a {10 prior problem between Carlos Ruiz and
if] broad daylight, high noon, middle of [tt] Marcos Martinez. ,
[12] the day shooting, namely Mr. Gonzalez, oo ‘[i2) So, clearly, Mr. Ruiz seems
(13] who says it was Mr. Ruiz. And you "". "431. “to have more of the motive to do the
[14] have Alison Ramirez, who wasn't [14] shooting of Mr. Martinez, based on the
[15} - present, but who testified that on [1S] prior problem that occurred between
£16] several occasions that Ramos admitted {116} them, and also the testimony of Miss
[47] to her that he was in fact the [t7] Ratnirez, as it was corroborated to by
[18] shooter. (18) the police officer who was speaking to
{19} And I would submit to the [19] her, Officer Boyle, at the time that
[20] Court that normally I think under "pot she was reporting the PFA violation,
[21] those circumstances most people would ‘P21] that the person who was seen driving
[223 give preater weight to the testimony ‘(224 the car almost minutes before the
[23} of an eyewitness, such as Amil {23] shooting took place was in fact
[24] Gonzalez, as te which was the shooter [24] Mr. Ramos.
[25] in this case and which therefore was 2 [25] . So, we have Mr. Ramos last
Page 247 | Page
[1] seen driving the car, just perhaps two “fl shooter. But on the day that the
(2) or three blocks away from the scene of (2} incident happened, she had no motive,
£3] the shooting in the direction of where + 8] she had nothing to gain, she had no
4] the shooting took place, And then you - SO ao . [4] interest in the outcome, she had no
5) have Mr. Gonzalez, as an eyewitness, " [5] particular bias against anybody here.
‘[é saying that the shooter got out of the - (8) Perhaps maybe she felt some sort of
[7] passenger seat. It was clearly ‘[? way about Mr. Ramos because of the PFA
(8] identified that person as Mr, Ruiz. ' [8] order. But she went out of her way to
(9] And Mr, Ruiz, he further testified to (91 call the police and become involved
[40] and also in his statement, admitted - HO} and to go down to the police station
(11) was the one who had the motive to (i1} and give the statement.
{12] shoot Mr, Martinez. [12] And obviously, based on the
[13] As to the admissions to Miss 113] evidence, we know here that Mr. Ramos
[14] Ramirez, Your Honor, by Mr. Ramos, i{14] has a fatal attraction to this woman.
(15} obviously there -- I would submit to [15] He simply couldn't leave her alone on
113] the Court that he said those things to os . [46] .. that particular day. He admitted that
7] her. I would ask the Court to credit (17) in his statement. He was even
[18] her testimony, especially since this " 118] arrested across the street from her
{19] is something that she said to the [19} house, when he returned to the house
[20] detectives on the very day that it [20] to try to locate her.
(24] happened. [21] So, you have to ask yourself
[22] What occurred up at the [22] then what was the purpose of these
[23] prison is simply repeating the same . [23] admissions to Miss Ramirez by
[24} ° thing. He admitted to me additionally [24] Mr. Ramos, if it wasn't to actually
(25} again up at the prison that he was the [25] admit to her that he was in fact the

 

Diane Raquet, O.C.R Court Reporting System 62 (page 24¢
SAU UUUUDOLZVUD, DATAGMIULDOBLIWEOAQ20-JLS Document 1 Filed 11/13/18 Page 58 of 10sFrial (Waiver) Volume :

 

 

Jesus Ramos August 05, 2009
Page 193 Page 194
[1] incident that happened at the preliminary (1 THE COURT: He's asking do you
[2] hearing, did you tell that te Mr, Gilson? [21 have any knowledge concerning when the
(3]} <A. The what? [3] District Attorney's Office arranges to
4) Q. Alldght. The incident at the [4] move you to an undisclosed location,
[5] preliminary hearing where the defendant -- {5} do you at this time have any knowledge
[6] THE COURT: What he wants to know [6] about what the apartment or house may
[7] is on the day that you were supposed (7] look like?
[8] to go to Court for the preliminary [8] THE WITNESS: Yes.
[9] hearing -- [o)} BY MR. DIAMONDSTEIN:
[10] THE WITNESS: Yes, I told him. [t0} Q. Okay. What do you think you are
(41) BY MR, DIAMONDSTEIN: - [14] getting?
12} Q. You explained it to him the same way {12} <A. Three bedroom house,
113] you explained it to us? {13] Q. Your own three bedroom house that your
14] A. Yes. [14] mom doesn't have to live in with you, right?
15} Q. And you explained to him that you (i5} A. Yes. Ihave only been living in my
[16] haven't had any contact with the defendant since, [18] mom's house for two weeks.
[17] you know, May of 2007, correct? [17] . Q.. And I'm not going to ask you -- again
[18] A. Yes, because I move away from him, [18} I don't want to know neighborhoods, but are they
[19] GQ. And you had also explained to him that [19] going to move you out of the city or do you stay
[20] you haven't had any contact with his mother since [20] in the city?
[24} that time as well, right? [24] MR. GILSON: Objection. —
[22] AL Yes. [22] THE COURT: That objection is
[23] Q. Allright. What kind of home do you . {23} sustained.
[24] think you are going to get? You don't know? (24) , MR. DIAMONDSTEIN: All right.
(25) A. What are you trying to ask? (25) BY MR, DIAMONDSTEIN:
— - Page 195 , Page 196
[tj Q. The information that you told the , 1] BY MR. DIAMONDSTEIN:
{2} District Attormey about the changed seats, talked [2] @. The caller ED that you described for
[3] on the cell phone, called the guy, all that . B} us, did you ever show any of the police officers
[4] stuff, you told the DA that after you told him : [4] the caller ID?
[5] you were in fear for your safety and wanted to be [5] A. Yes, The cop that was there that day,
{6} moved, right? , [6] he knew, and I showed him the phone.
7] A, Yeah, that was the first time I did [7] Q. Anyone take it from your home to the
[3] came to Court, because I was afraid of his family . 8] best of your recollection?
{9] coming at me. ‘{9} A. What happened?
10) Q. Right. But meaning that you told the {10} @Q. Did anyone take it from your home?
‘14) DA that you wanted to be moved. And then you [11} Was it taken from your home --
12] told him all the information about the switched [4 2] A. No.
13] positions, et cetera, et cetera? {13} Q. -- the caller ID?
14} A. No. {14] A, No,
15] Q. You told him that first? [15] Q. Anyone come take any pictures of it?
is] A. Yes. (16) A. No. ;
17] @. And then you told him you wanted to be [17] @. Do you recall the name of the police
18] moved? [18] officer that looked at the caller ID?
19] A. No. They told me that they would help {19} A. No, I don't remember,
20] me move for my safety. {20} Q. Uniformed or detective?
21] MR. DIAMONDSTEIN: That is all I (21) A. He-- he was acop.
22} have, Thank you. [22] Q. Meaning he was a uniform?
23] THE COURT: Redirect. [23] AL Yes,
14] MR. DIAMONDSTEIN: One other [24] MR. DIAMONDSTEIN: That is it.
15] thing. 25}. Thatis all Ihave, Thank you,
liane Raquet, O.C.R. Court Reporting System 49 (page 193 - 196)

 
DLLRUUUUDSBAZUUS, DLORUUUDOLZUBY-04920-JLS Document 1 Filed 11/13/18 Page 59 of 10@rial (Waiver) Volume 1

 

Jesus Ramos August 05, 2009
Page 197 Page 198

{A] THE COURT: Mr. Bruno, do you {1} months rent, right?

2] ° have any questions? ‘Pr OAL Yes.

[3] MR. BRUNO: No, Your Honor. 3} Q. But after that, you are on your own,

[4] THE COURT: Mr, Gilson, do you ia}right? |

[5] have any redirect? 6] <A. Yes, lam.

(6] MR. GILSON: Yes, just a little. ie} 6. Allright.

[7] mae -{7] A. Itis nota free house.

[8] REDIRECT EXAMINATION fs} @. Itis not a free house in return for

[93 --+ (9] your testimony, is it?

[10] BY MR. GILSON: “T10) A. No.

14} Q. Miss Ramirez, this new place that you [11] @. Okay. When Mr. Ramos's mother took

{12] are being relocated to, is that a rental [412] you out to hinch that day, did you tell her that

113] property? -{13] you had to go to Court?

141 AL Yes. ‘Ti4] A. She knew I had to go to Court.

fs} @. Okay. So no one is buying you a _ [45] . MR, DIAMONBSTEIN: Objection,

£16] house, are they? (46) ~ non-responsive.

17} A. No, fm renting. [17] BY MR. GILSON:

[18] Q. .You are going to be renting this (t8} GQ. How did she know?

{19] house, right? [19] A. Because a detective had gave me a

(20) A, Yes, [20] subpoena.

[21] Q. And you are going to have to pay the .. [24] -Q. Did you tell her you had to go ta

{22} rent, aren't you? ' -[22] Court when she came to get you?

(23) A. Yes. (23) AL Yes.

(24) Q, Okay. You are getting some assistance (24, Q. Allright. So, she knew because you

[25] in the deposit and maybe the first couple of 125} told her?
Page 199 Page 200

ft] AL Yes. ff] Q. So, Mrs. Ramos told you this is my .

(213 Q. And when you told her, “I have to go [2] only son? .

[3} to Court today," what did she say? ‘[3} A. Yes. And she will do anything for

{4} A. You are not going to Court. ’ [4] him,

5] MR. DIAMONDSTEIN: She said (5) @, And she would do anything for him?

[6] what? ‘f6] A. Yes,

[7] BY MR. GILSON: ‘(7] — Q. And if somebody messes with the family

{8} Q. She said what? [8] --

(9] A. You are not going to Court, (3 A. Everybody gets in it.

(10) @. Allright. When you spoke to Jesus's {10} Q. — everybody gets in it, right?

i114] mother, did she talk about Jesus? typ A. Yes,

42) A. Yes.

13] Q. And tell the Judge why you are -- fet
‘14] me ask you this question: Were you afraid to
18] come to Court today and testify?

16] A. Yes, I was,

47] GQ. Why? Ifall she did was take you to
48} lunch, what are you concerned about?

[16]
[17] it?

(12) Q. Okay. So she didn't come right out
{13} and threaten you, did she?

i[i4] A. No. She just said that, so I took it
[15] as a threat towards me.

Q. When she said that, how did you take

18] =A, Asa threat.

 

19] A. Because, one, I don't know his {19] MR, GILSON: All right, all

20] family. And one time she was talking like: If [20] right. That is all I have.

21] somebody mess with the family, everybody gets in [24] THE COURT: Any recross?

22] it, and that is her only son. And I was afraid [22] _ MR. DIAMONDSTEIN: No, not based

23) for me and my kids, because he got cousins, ‘(231 on that.

24} sisters from some -- and really I don't know his [24] THE COURT: Thank you.

25] family. [25] Now, you are a sequestered

diane Raquet, O.C.R Court Reporting System 50 (page 197 - 200)

 
SANYO LAUUG,

PHORUM) 94920-JLS Document1 Filed 11/13/18 Page 60 of 10¢ tial

(Waiver) Volume i

 

Jesus Ramos August 05, 2009
Page 189 Page 190
[1] defendant in years? [1} time you visited him was ballpark May of 2007;
[2] A. Yes, I haven't. [2] would that sound about right?
f3] The last time he drove (sic) a (3) AL Yes,
[4] letter to my sister house was in February of this 4] Q. Sono one has even talked to you about
[5] year? _ [5] this case in over two years, right?
[6] Q. He wrote a letter to your sister? -[6] A. Exactly.
[7] =A. Yes, for me. 17} Q. You just got anew house though out of
[8] G@. Deo you have a copy of the letter? _, 18] this case, right?
fo. A. No. fo]. -A. What?
(10) Q. So, you have had no contact with the [10] Q. You just got a new house out of this
[14] mother in over a year? [11] case, right?
12] A. Yeah. (12) A. No,
{13] @. You have had no contact with the aunt 13} Q. What do you mean no? You are living
{14} or any family member of the defendant in over a _ [14} in a hotel right now, right?
[+5] year? «isp AL es.
is} A. No. [16] @. Who's paying for the hotel?
[17] Q. And the last time that you spoke to [17] A. The district.
[18] the defendant would be the last time that you [18] Q. I'm not going to ask you what hotel it
[#9] visited him in prison, right? ‘[19] is, but it is a nice hotel, right?
(20) AL Yes. [20] A. Yes.
21] Q. So, if the prison log says that the [24] @. And where were you living prior to
{22} last time that you visited him was -- [22] living in a hotel?
23} A. In May. [23] A. My mom's house.
[24] Q. Begging the Court's pardon. {24 Q. Where is that at?
(25) Would it be fair to say the last 25] A. Allegheny,
~ , Page 192

[t} Q. Allright. The District Attorney's

i2} Office now has given you a new house, right? I'm
{3] not going to ask you where itis. I don't even

14] want to know if you know. But you are getting a
{5] new house out of it, right?

6] A. Idon't get a new house from that,

7} Q. Well, they are moving you, right?

[8] They moved you out of your mom's house, right?

[3] A. No, not yet.

{i0] @. Well, soon, You are living in a hotel
{t1] right now, right?

[12] A. Yes.

(133 Q. You and your kids, right?

(tay AL Yes,

15] Q. And the promises that you have been

16] given are, because we are afraid for your safety,
17] we are going to move you to a new home, right?
18) AL Yes,

19] Q, Because you told the District

20] Attomey's Office that you were afraid about your
21] safety, right?

2a) AL Yes.

23] Q. What are you afraid of, you are going

24] to get dinner instead of lunch? What were you
25] afraid of, dinner instead of lunch?

Page 191

THE COURT: That quéstion is not
- 2) appropriate, Mr. Diamondstein. You
[3] may ask --

4] BY MR. DIAMONDSTEIN:
5] Q. Well, you are getting a new house,

': (8) right? How many bedroom house are you getting,
‘ [7] da you know?

[8} A. (No response.)

i} Q, You can answer that.
FAO} THE COURT: Do you have any
[4] information about --

iy

[12] _ THE WITNESS: I really don't want
~ (43) to talk about it. ,

[44] THE COURT: Well, you are under

[15] oath and you must testify. You don't

{16} have to tell me where, but have you

i17] been given any information as to the

F183] size of the house or apartment or

[19] . ° whatever it is that you may be moving

{20} to? Do you have any information at

[21] this time as to its size?

[22] FHE WITNESS: No.

(23] BY MR. DIAMONDSTEIN:
[24] Q. Allright. Now, everything that you
[25] told me today on cross-examination, meaning the

 

diane Raquet, O.C.R

Court Reporting System

48 (page 189 - 192)

 
 

PLE RUVUYIOLLUUS, CLAUSE AWIOAO20-JLS Document 1 Filed 11/13/18 Page 61 of 108Trial (Waiver) Volume
Jesus Ramos August 05, 200¢
; Page 185 Page 186
ft} in a city job, right? [1] again,
2] A. Yes. [2) THE WITNESS: She said: Let's
[3] -Q. And what you are saying is his mom 8] go. Got everybody dressed, like in
(4] pulled up to the house in a regular car, right? [4] five minutes, and we went out the
fs] A. Yes. (54 door.
[6] Q. Took you out to lunch? [6] BY MR. DIAMONDSTEIN:
[7] A. Yes. 7] Q. Who else is everybody?
8] Q. Went shopping? 8} A. My kids and myself.
(1 A. Yes. [3] @. How many kids have you got?
(10] Q, She didn't threaten you? [to] A. Four. At that time I had four. Now I
[11] A. No, but she took me out of the house. {{t] have five.
[12] Q. Well, she didn't drag you. I mean, (127 Q. So you went out to lunch, right?
[13] she didn't pick you up and drag you out of the 3] A. Yes,
[14] house, right? [14] . And then what, did you go to the mall?
(15) A. Well, you don't know her. [15] A. No,
ié6] . Tactually do know her. So, that is [18] GQ. Where?
[17] why I'm asking you these questions. ii7] A, To eat,
[18] THE COURT: Let me -- you may 18} .Q. Okay. That took all day?
[19] . describe to Mr. Diamondstein your [19}. “Al Then she went to a dollar store, yeah.
[20] knowledge of her and how you were [20] Q. Okay. At any point while she was
i21] treated that day. [21] feeding you, did she produce a firearm and tell
[22] THE WITNESS: Well, that day she [22] you not to go to Court?
[23} came, come on, hurry up, get dressed 23} AL No, ,
[24] ws [244 _ Q. At any point while she was feeding
[25] THE COURT: Stow down. Say it '[25] your children, did she produce e firearm and tell
- ~ Page 187 | Page 188
[1] you not to go to Court? :f1] A. No, She just took me out.
2] A. No. She didn't want me to come to [2]. Q. She just took you out on the day of

{3} Court,

(4) Q. Tunderstand that. What I'm asking

[5] you is did she produce a firearm and point it at
[6] your children?

i7] A. No.

[8] Q. Did she -- while she was taking your
[9] family shopping at the dollar store, did she
10] threatened you and say you can’t go to Court?
14] A. No,

12} Q. When she dropped you off back at the
13] home that you were living in, did she cut the
14] phone lines from the house?

15) A. No. .

16} Q. The next day, did she come to the --

17] to your house that you were living at again and
18] take you out all day?

iq] A. No,

20] += Q. What about the day after that, did she
21] take you out all day so that you couldn't get to
:2] a phone?

3} «OAL No.

4] Q. Allright. In fact, she never

5} threatened you at all, did she?

[3] the preliminary hearing?
(4) A. Yes.
{5} Q. Do you recall what day that was, how
[6] many years ago that was?
‘T7] A. Really I don't know.
[8] Q. It was at least over a year ago?
(] A. Yes,
Op Q. And in that time period, from that day
[11] until today, did she ever take you and your kids
.{t2] out to lunch again?
[13] A. Tleft her house,
{14 Q. Junderstand that. That wasn't my
E15} question. My question to you was --

{16] A. Ihaven't spoke to her in years.

[17] Q. You haven't spoken to her in years?
(18) A. Yeah.

{191 Q. You haven't spoken to the aunt in
(20} years?

(21) A. Who?
{22] Q. Her sister I guess. Is that the only |

{23} other person you know?

[24]
[25]

A. No. [haven't seen them.
Q. And you haven't spoken to the

 

iane Raquet, O.C.R

Court Reporting System

47 (page 185 - 188)

 
JLURUUUUDOLLUUS, DL ORMUMLD EE ZUE_O4990-JLS

Jesus Ramos

Document 1 Filed 11/13/18 Page 62 of 10%rial (Waiver) Volume 1

 

August 05, 2009
Page 181 Page 182
i] A. Yeah, [1] Q. Well, how many times have you --
[2] @. And so that you called the police at 12] THE COURT: What he wants to know
[8] that point in time and you told the police, I £3] is from the time that you gave your
[4] have more information for you? [4] statement to the police and you had
[5] A. No. 5] these conversations with the defendant
(6] Q. Well, when was it that you told (61° ’ when the case has been listed for
[7] anybody about this? Ff] trial in the past until today, were
8] A. Like a couple of -- like a week ago. (81 there any -- did you tell the
(9, Q. Who was it that you told? [9] prosecutor as to any threats or
fi0) A. Gilson. [10} problems of any kind that you may have
It4) GQ. Who? {14] had in regards to coming to Court to
it2] A. Mark Gilson. [12] °° testify.
[13] QQ. And I would imagine that you told [43] THE WITNESS: Well, at the time I
[t4} Marcos (sic) how badly the threats have been [14] was aftaid, yes, because J don't know
[15] about you, right, how badly you have been [15] his whole family, and I don't know
{16] threatened and kidnapped? Did you tell him you 146] nobody of his family. I don't even
117] had been threatened and kidnapped? [17] know his mom and his aunt.
i148] A. When was this? [18] MR. DIAMONDSTEIN: All right,
(19) Q. Pmasking you, did you tell the [19] May I ask a question?
{20} prosecutor that you were threatened and {20] THE COURT: Yes, go ahead.
{21} kidnapped? i21] BY MR. DIAMONDSTEIN:
(22] A. I don't understand. iz2] @. So, then you never told the District
(23) . Which word didn't you understand? _ {23] Attorney that you have been kidnapped on the
24} <A. Because kidnapped when, now or that [24] case? :
[25} time? {25] Don't look at him. Look at me.
Page 183 Page 184
[4] Did you ever tell the District {1} so] wouldn't come to Court. That is .
[2] Attomey that you have been kidnapped on this [2] -- now he's saying that they kidnapped’
[3] case? . [3] ‘me.
4) A. No, [4] MR. DIAMONDSTEIN: I'm not saying
[a] Q. Because no one kidnapped you, right? [5] that.
[6] No one threw you in a car at gunpoint, nothing, ’ [6] THE COURT: Hold ona second. So
[7] right? 7] just so I understand this, you relayed
fa} A. So, you are asking me about the day I [3] to the prosecutor when you spoke to
[8] was coming to Court? (9] | . him a week ago that on the days that

| (10]

 

10] @. I'm not asking you about anything. you were supposed to come to Court,
14] I'm asking you -- 111] his mother came to your house, tool
42] THE COURT: Hold on just a [12] you out for the day, and kept you from
13] minute, 13] coming Court?

14] You may finish your answer. (14] THE WITNESS; Yes.

#5] So tell me about -- - [15] THE COURT: Okay. Go ahead,
16] THE WITNESS: Because he's askin [16] Mr. Diamondstein.

7] me a kidnapping. He's not asking me [17] BY MR. DIAMONDSTEIN:

18] exactly what he wanted to know. {18] Q. Allright. His mom is about what,
19] THE COURT: Allright. Then you [19] fifty years old, give or take?

0] tell us, what is it that he wanted to {20} A. Like forty something. I don't know.
4] know. [21] Q. His mom is about your height, yeah?
‘2 THE WITNESS: When I was supposed (22) =A. AndI'm living in her house, yes.

3] fo come to Court that time for -- to [23] @. Atthe time, right?

4] testify against him. His mom went to (24) AL Yes.

5} his house and she took us all day out, (25) Q. His mom actually works for the city,
iane Raquet, O.C.R ‘ Court Reporting System

46 (page 181 - 184)

 
SLC KUUUUSO12008, SIC ROUGE 62Z089-04920-JLS Document1 Filed 11/13/18 Page 63 of 10&rial (Waiver) Volume 1

 

 

Jesus Ramos August 05, 2009
Page 141 Page 142

[1] so we don't have this problem. [1] This is 2009, There are

iz] What I told Mr. Gilson with (1 . 7000 police officers. They got an

i3] respect to this witness was I thought [3] entire staff of homicide detectives,

[4] she was out of the country, because I [4] and homicide prosecutors that are pit

iS] couldn't find her. I wasn't telling (54 bulls. If they had any information

8] him that I threatened the witness, (8} that this girl had been threatened,

[7] that my client threatened the witness, (71 cell phone records, a 48, nothing.

[8] that we had any information that the * 18] This homicide was two and a ,
[au witness has been threatened, ” 9]  -. half years ago and the threats we hear
{10} What | said was: I don't [10] are the day in Court, in my opinion,

fit] think you are going to find her. In [11] to cover the Commonwealth from not
[12] fact, I even told him I think she's in [12] turning over evidence that they should
113] the Dominican Republic. That is the [13] have tumed over. There is not one

[44] information that I received. So the [14] piece of document, not one documentary
115] whole red -- what do they call it, red [45] piece of evidence, not one cell phone
£16] herring about, "oh, you're not going [16] record, nobody to say that this girl

47] to get the witness," it wasn't like [47] has gotten threatened, that is with

£18] that. It was I was trying to find her [ta] " all due respect to the Commonwealth.
119} and I didn't think she was around 119] That is just garbage.
[20} because I wanted to get a statement [20] And you know what the
v1] from her as well. [21] Commonwealth could have also done? -
122] So, the first that J have [22] They could have come to me and said:
[23] heard about threats to the witness was [23] Mike, we have to meet with the Judge.
{24] today, And, again, that is another f24] Ihave got something i don't
#25] red herring. - [25] necessarily want to tell you now. I'm

a | ) — Paged43 - Page 144,

11] going to tell you in front of the .(f for anybody. So, if you order me not

{2} Judge. (23 to tum something over to my client

[3] And Mr, Gilson could have [3]. and we have to move the trial back,

[4] come to you in Court on the record and {4] then we move the trial back. And when
(S] said: Look, this is the information I (5] the woman is safely protected at the

(8 got from the witness, I'm turning it ‘(8 _ Hilton or wherever she is, then we go

i} over because I'm duty bound, Judge, I (71 forward with the trial.

[al want you to craft a protection order * [8] ‘ But with all due respect, it

[a because we are so worried about this (go is all garbage that I find out on

40] witness being threatened, we are going [10] direct-examination that my client

11] to turn the information over to you. [11] allegedly changed positions because my
12] We don't want you to disclose it to [12] defense in this case, not that it is a

t3] your client until we have more 113] big secret, because I have been open

14] information, and we can safely E14] and honest with Mr. Gilson, I have

15] determine whether or not this woman is “F18] discussed with him this case, it won't

18] being threatened and we can move her. [16] happen any more, but J have let him

17] Then what do you do? Then [17] know what my position was,

18] you move the waiver trial back until [18] Hey, my guy wasn't the 4
£9 all of the parties, until this girl is {19} ' shooter, My guy cooperated with the

20] safe, so that now after a couple days, 120] police. The police sweated him for 32

Mi I know why the trial is being moved [21] hours and got a statement from him.

12} back, maybe we advise Mr. Bruno who is [22] My defense is he had nothing do with

3] an officer of the Court. [23] this,

4] And with all due respect, {244 And now I find out on

5] I'm not jeopardizing my law license [25] direct-examination of -- | guess the

iane Raquef, O.C.R Court Reporting System 36 (page 141 - 144)

 

 
Toots Rare SESH PBANF04920-JLS Document1 Filed 11/13/18 Page 64 of 108Trial (Waiver) Volume

 

 

 

Jesus Ramos August 05, 200!
Page 145 Page 146
[1] only eyewitness, that my guy is the {il me I wasn't going to get her because
[2] shooter, The statements that were {2} she was being threatened or
[3] given with respect to the prison are [3] intimidated or approached or anything
(4 easy cross-examination for me. My [4] like that.
[5] client's crying on the phone. You (5 As I recall, what I do
6] know, she misunderstood what he said [6] remember him telling me, I don't think
[7] ° with respect to this case. . {7] you are going to get her, and I do
(8] respectfully suggest to (8) believe he said something that she may
(9] you that nothing that Mr. Gilson said [9] be out of the country. He's right
£10] should hoodwink this Court into De - [10] about that. But he wasn't sure about
f14] allowing him to call a witness who M1] that, and what I heard was, I'm not
[12] has, by my client's own words, [12] going to get her.
113} admitting to doing a homicide. That [13] The second thing is I did
[14] was exculpatory, possibly inculpatory, [44] tell Mr. Diamondstein this morming
[45] information that should have been : [15] when he showed up that there -- that
[16] turned over, fié} - her client -- that Miss Ramirez
[17] Isent every discovery . [17] visited her (sic) client up at jail,
[18] letter. There are multiple [8] THE COURT: Visited his client,
(19] conversations with Mr. Gilson and Miss [19] MR. GILSON: Right, visited his
[29] Selber before him, and 1 would ask you {20} client up at jail, and I did tum over
[21] to grant my motion for mistrial, / [p24] the records to show the visitations.
{22] MR. GILSON: Your Honor, there (22) | And I specifically told him
[23] are two points I want to make, {23}, that up at the jail the defendant,
[24] Number one, I'm not [24] Ramos, repeated to Miss Ramirez that
125] suggesting that Mr. Diamondstein told [25] he was in fact the shooter, that he
.. Page 147. , Page 148
[1] still insisted on what he had told her ff] > witness's original statement talks
[2] on the telephone, that he was the , 2] about information that is almost
[3] shooter, and we discussed that a (33 exactly the same, and she is
fd] little bit. i4} indicating at this time that those
[5] And I said, you know, (5) kinds of things were repeated in a
[8] obviously that is what he told her, ’ (6) direct conversation,
7] You know what the evidence is going to - (7p. Mr. Diamondstein has had an
(8) show, and you also have your client's _ 18) opportunity to speak te his client and
(9 statement, which obviously you haven't [9] gather whatever information his client
10] heard it yet, but to the contrary in {t0] may be able to give him concerning
14] terms of his position in the car. So, [14] that.
12] Mr, Diamondstein knew about that this §12] And if you need,
13] morming when he showed up. es TAB} Mr, Diamondstein, additional time to
14] I submit to the Court, I did [14]. discuss this with him before you begin
15] tell him about it. And there were [15] your cross-examination, then the Court
16] reasons why I didn't disclose it £16] will give you as much time as you
\7] earlier, but I didn't spring it on him [47] would like to be prepared for your
18] on the direct-examination. [183 cross-examination,
19] THE COURT: Okay. The Defense ° " - fig9). =. = You may bring the witness
10 motion for mistrial is denied. The Po] back in.
41] Court finds that there was not [24] And, Mr. Diamondstein, when
2] rosecutorial misconduct. And in [22] he's finished direct, you will let me
3] light of what counsel on both sides -- (23} know whether you want to go right into
4] because I have not read them, but from [24] cross-examination or whether you want
5 what both sides have told me, the [28] arecess, whether it be this
lane Raquet, O.C.R

Court Reporting System 37 (page 145 - 148)
51CR00005612008, 3£GRG00056220084920-JLS

Document 1 ' Filed 11/13/18 Page 65 of 108 Fyial (Waiver) Volume

 

Jesus Ramos August 05, 206!
Page 125 Page 126

{1} from where you were, any kind of a gun inside of i] A. Yes,

[2] the car, on a seat or in the back seat or [2] Q. How many times would you go see him in

{3] anything like that? ‘ [8] a given week or month?

41 A. No. (41. A. Like three times a month,

5] Q. -So, you didn't see either one of these 5} Q. Alivight. During that period of

[6] men with a weapon that day? (6] time, about four or five months when you were

[7] A. No. [7] visiting Mr. Ramos up at the jail, did you ever

8} Q. Miss Ramizez, at some point did you {8] speak to him about the incident further?

{9} become aware that the police had arrested Jesus (9) A. Yes.

{10] Ramos and charged him with being involved in the {10} =. And did he talk with you about it?

[11] shooting? [14] A. Yes.

12] [Al Yes. [12] Q. What did he tell you about it?

[13] Q. And after that happened, did you visit (13) A. Well, he said that -- in one

[14] him while he was in jail?
115] \Ay Yes, I did,

[16] Q. Are you still visiting him now?

7} A. No |

[t6] Q. Have you stopped visiting him?

[19] A. Yeah, a long time.

[20] Q. Allright. If you remember, how long

[21] for a period of time from January of ‘07 when he
[22] was arrested do you recall visiting him up at the

[23] jail?
24] A. Until May,
[25] GQ. May of 07?

{1} drove off, they switched positions again?

[2] A. Yes.

[3] Q. And at that point who did Mr. Ramos
[4} say was driving the car?

15) A. Primo was.

6} #Q. And then where was Mr, Ramos -- did
[7] Mr. Ramos say he was?

i8} A. In the front seat.

9} Q. Allright. So, he told you that?

{io} «6=Co AA. Ves, .
[it] @. And did he -- what did he tell you
[12] about who did the shooting?

Page 127 -

(14] particular time he told me that -- I was asking
{15} him if it was him, the shooter, and because he
‘{16] drove off on the car, So then he told me that he
[17] changed position. Like right down the street,
{18} they changed, Primo was driving, and he was in
[19] the passenger side,

{20} Q. When you last saw Mr. Ramos in the

[21] car, he was where?

{22] A. Driving.

‘(231° Q. Okay.

24) A. That is why I asked him in jail.

{25} Q. So, Mr. Ramas told you that after they

Page 128

-{ll = Honor.

12] BY MR, GILSON:

£3] Q. Did Mr. Ramos say he called the guy on
[4] the phone or did Primo call --
(5} A. Yes, Jesus called,

‘[} @. He called, okay, Mr, Ramos told you

' {7| that he called this guy on the phone and what,

" [8] told him what?
(93 A. And for him to go outside.
(0) Q.. Allright.
[11] A, And when the guy went outside, he

[i2] pointed the gun at the guy.

 

[13] A. Well, actually he said that they [f3] Q. So, Mr. Ramos --
[14] called the guy on the phone -- Tia} °° MR. DIAMONDSTEIN: I couldn't
(18) QL. Okay. F15} hear that last part.
{16} A. -- for the guy to go outside. [16] THE COURT: That when he went
[17} MR. BRUNO: I'm going to object [17] outside, Mr. Ramos pointed the gun at
”118] to this. [#8] the guy.
{19] MR. GILSON: I'll be more [19] BY MR. GILSON:
20) specific, [20] “G. Is that ight, Mr. Ramos told you that
24] THE COURT: You may ask [24] when the guy came outside Mr. Ramos pointed the
22] concerning Mr, Ramos, but the Court {22} gun at him?
23] will not consider anything in regards f23] A. When he opened the door, he pointed
24) to Mr. Bruno's client, [24] the gun, but he couldn't -- he tried to shoot,
25] MR. BRUNO: Thank you, Your (25) but the gun was locked.
diane Raquet, O.C.R Court Reporting System 32 (page 125 - 128)

 
Jesus Ramos Cae A TAWO4920-JLS Document 1 Filed 11/13/18 Page 66 of 108 Trial (Waiver) Volume

 

Jesus Ramos August 65, 200
Page 129 Page 130
(1} Q. Okay. ij A. No.
[4] A. So the guy slammed the door, and he [2] Q. When was the first time you told
[3] shot the door twice. : [3] somebody about those things?
4] Q. Allright. Did he say what he did ~ (4) A. The other day to yourself,
[5] do you recall Mr. Ramos said what he did or had i} Q. You told me?
[6] to do to unlock the gun? (6) A. Yes.
[7] A. (Indicating.) [7} Q. Is that when you came down to the DA's
[3] Q. Nothing? : [8] Office?
(9] A. No, I don't know. ee i} A. Yes, :
[10] Q. Allright, So he said -- if] 40) QQ. Alt right.
{11} understand you correctly, Mr. Ramos said that M14] MR. DIAMONDSTEIN: Judge, based
[12] when he first tried to shoot at the guy -- ‘(12] upon that, can we excuse the witness
[13] A. It was -- it was -- the gun was [13] for a second? I would like to make a
[14} locked. 114] motion to the Court,
[15] Q. -- the gun was locked. And then the 15} THE COURT: Allright. If you
£16} guy shut the door -- [16]: ~—s will step down to the -- take her to
{17} A. And he shot at the door. TAT] the anteroom.
[18] @. -- and he shot at the door? 118] Don't discuss your testimony
i19] A. Yes. [194 with anyone. You can leave that right
20} «QQ. Okay. All right. Now, these (20) there. Okay. Thank you.
[21] conversations that you had with Mr. Ramos up at et ~a-
{22} the jail, did you ever tell any of the police (. 22}. MR. DIAMONDSTEIN: IFT may,
'23] detectives or anyone in the DA's Office about [23] Judge.
{24] those before you were subpoenaed to come to [24] THE COURT: Mr. Diamondstein,
[25] Court? (hes MR. DIAMONDSTEIN: Ihave a
. . . Page 131 ; Page 132
[2] that we are hearing today on the stand [2} to her in prison that he pointed the
[2 with reference to the statements that [3] gun, first time I heard that was on
i] my client allegedly made, this is all : fA] the stand,
8] news. The only information that I had 5} That the gentlemen opened
iG} ~- in fact, to be quite frank, I - (6) the door, that the gun was locked,
[7] didn't know that Miss Ramirez was even . 7). that my client admitted all that, that
iS] going to testify until this morning. 18) my client admitting to shooting the
(21 Certainly I had her narne and I had her (9) door two times, I heard that all for
10] statement that has been marked as [#0] the first time on the stand.
11 Commonwealth's Exhibit C-7, That I 11] Those are statements that my
12] was awate of. E12} client made. Whether Mr. Gilson heard
13] This morning I received a me, . -» [3], that yesterday at ten o'clock at
14y lock and track printout from the 14] night, whether he heard it Monday,
18] Government, and also Mr. Gilson told [15] Saturday, Sunday, Friday, Thursday,
16] me that she was going to testify and [16] he's got to tell me that as soon as he
7 told me that the defendant admitted to 17} hears that. Mr. Gilson has my cell
- 8] her doing the crime allegedly in the [48] phone number, and has used it
9] prison. . 119] repeatedly, and as such, Judge, that
0] But the statements with -- [20 Ss isin my opinion discoverable evidence
1 that they changed positions, first {24] that should have been tumed over to
7 time I heard it was on the stand. 22] me, and therefore it is prosecutorial
2] That they called the guy on 23] misconduct not to turn it over to me.
4} the phone, first time I heard it was [24] I would ask you for a mistrial,
5] on the stand. . £25] _  FHE COURT: Mr. Gilson, respond.

 

lane Raquet, O.C.R Court Reporting System 33 (page 129 - 132)

 
PEURUUUVDOLZUUR, SKE ARYUUS SO ZZUNHO4920-JLS Document 1 Filed 11/13/18 Page 67 of 10¢lrial (Waiver) Volume 1

 

Jesus Ramos _ August 05, 2009
Page 117 Page 118
[1] -- so we both. [1 THE COURT: He was going to go
2] Q. Allright. So, you intentionally had " [2] buy a new phone.
[3] your sister listening in? ‘ [3] MR. DIAMONDSTEIN: Thank you.
4] A. Yes. Fa, - . : 14] BY MR. GILSON:
[6] Q. Now, did she speak to Mr. Ramos when ‘(5 GQ. Did he say why?
{6} she was on that line? (6] A. Because he lost his. That he lost
17] A. No, she didn't. ‘ [7] his.
[83] Q. Was there anything that was said to [8]  Q. He said he lost his phone?
iS, Mr, Ramos that would have alerted him to the fact fo A. Yeah. But I asked him why, ifhe was
{10] that your sister was listening in? - {10} talking to the house -- to the cell phone, if he
Ht] A. No, [11] lost it Hike minutes.
[12] Q, Okay. Did you agree to meet with 2] Q. Okay, Because when he called your
[13] Ramos at that Front and Allegheny? ‘[13] house the first time, what phone was he calling
147 A. Yes, ‘{44] from?
[15] . Were you actually going to go? '(15] A. From his cell phone.
(16) A. No, ‘(16] .Q. And when he called you for this
{17] Q. Did you go? ' [47] conversation he was calling from J think you said
ig] A. No. [18] his house. phone?
[19] @. Was anything else said on the phone [19] A. His house phone.
[20] between you and Mr. Ramos that you can recall [20] Q. Allright, So, he told you he lost
{21] about this shooting at that time? [21] his phone and he was going to get a new one?
22} A. That he was goingtobuy anew phone, ~~ . 2a) A. Yes,
[23] He said he going to go buy a new phone. [23} ..Q. Anything else that you can remember
(24) MR. DIAMONDSTEIN: He's going to [24] about that conversation?
[25] what? [25] A. Not at that time.
~ Page 119 Page 120
[1] Q. Allright. When that conversation . [y A. Yes.
[2] ended then, Miss Ramirez, what did you do? (2) Q. Where did you go? Which police
(3} A. went to the district. {3} station or district was it?
(4) Q. Did you call the police first or did 'f4) A. I think the 25th District.
[5] you just go? 5} Q. Allright. Is that the one on
(6} <A. Yeah, I called them like two times or [8] Whitaker Avenue?
[7] three. And they said to best off go to the f A. Yes,
[8] district, oo ~-Q. And your sister went with you?
(9] Q. Allright. And did you call the a A. Yes.
10] police station or just 911 again? [10] Q. Now, when you went to the district,
44) OAL OOD. , [11] did you meet with a detective?
12} Q. And when you called 911, do you 112) =A. Yes, I did.
13] remember what you told the operator? | _ + [13] . Q. And did you tell him everything that
44) A. Yeah. He's still around. And they '(14] you have just told us?
‘45] say for me to go to the district. [18] A. Yes, I did.
16] Q. Allright. So the operator told you [16] ‘Q. Did he take a statement from you?
17] to go to the police station, the district? Ti) AL Yes.
18) =A. Yes, [18] @. And before you came here today, did
49} Q. Did you go? {19] you have a chance to read your statement?
op OAL Yes. (20). A. Yes.
21] Q. That day? [21] MR. GILSON: Your Honor, at this
22] +A. Yes. [22] time may I have Miss Ramirez!
23] Q. Did anybody go with you? 123] statement dated January 3rd, 2007
24] A. Yes, my sister. [24] marked as the next exhibit please.
2}

Marangeli? - 125} A COURT OFFICER: C-7.

 

_ Diane Raquet, O.C.R Court Reporting System 30 (page 117 - 120;

 
:1CR00005612008, 51 GeanedsebBe0#”-04920-JLS Document1 Filed 11/13/18 Page 68 of 10Brial (Waiver) Volume 1

 

 

iesus Ramos August 05, 2009

Page 133 Page 134
4] MR. GILSON: Yes, Your Honor. (4] the defendant's family repeatedly over
(2] Counsel was well aware of the sum and {2} the course of the last couple of
(3] substance of Miss Ramirez's ° [3] years. That they had on several
A] testimony. That is namely that she's 14] occasions in essence kidnapped her
[5] not an eyewitness to this crime, that [5] when she was supposed to have come to
(6) his client made certain admissions to {6] Court for the listings of the
7] her. Specifically that he admitted to [7] preliminary hearing for which she had
[8] her that he was the one that actually [81 been subpoenaed.

(2! shot Mr. Martinez, (93 She agreed to cooperate and

40} These conversations up at [10] testify, but she wanted to be

41] the prison in essence are exactly (44) protected, because she was still

12] those same things. There might be [12] living in the neighborhood where she
13] some difference in the details, but it {13] had been living, and her sister is

14] is exactly the same things, that is [14] still Hving at the house on Wishart
415] number one. So counsel was well aware . (A5} _ Street, which is where we found her.
18) that Miss Ramirez was going to testify {16} She wanted to be moved.

17] about admissions that Mr. Ramos made (174 ‘We at that point immediately
718] to her. [ta] made arrangements to relocate Miss
19} Number two, Your Honor, and [19] Ramirez to another undisclosed

20] the reason why I did not advise (20] location. And in fact she has been
24} counsel of this in a written letter or {24} put up in a hotel to protect her and
224 in a statement is hecause Miss (22} - her family from any future attempts by
23] Ramirez, when she came to my office, [23] anyone to influence her or intimidate
24] advised me that she had been [24] her or threaten her.

25] threatened, coerced, and confronted by - [25] In Hight of the situation,

Page 135 | . Page 136
ij Your Honor, in terms of Miss Ramirez tt ‘she's now going to be moved once she
{2} and the fact that the trial was so [2] jeaves here to an undisclosed
[33 close in time and we were actually [3] location.

[4] having some difficulty unfortunately [4] So, { would submit to the

(8) making the arrangements to move her, Bl Court that in light of this situation

[6] because as the Court is well aware, we ‘. [6] and what was going on with Miss

[7] don't have a budget for the State, and ‘f7] ~~ Ramirez, the attempts to contact her,

[3] the funding for the DA's Office's : [8] influence her, threaten her,

iS} Witness Relocation Program is funded " fa] everything that I was told by Miss
40] through the Attorney General's Office [10] Ramirez, I] was not in a position to

41] or the State. fd} disclose the fact that she was in fact

12] So, while Miss Ramirez had {12} “cooperating.

13] gone out and found another place to [13] if [ told Mr, Diamondstein

14] stay and had made the proper [14] that she had given me additional

45] arrangements to stay, fortunately she [45] information, it would automatically

46] couldn't be moved, because no one was [46] let him know that she was cooperating

“7] willing to write a check. We didn't [17] and was going to come to Court.

48] have the money to pay for it, and [18] When Mr. Diamondstein, based

49] there was a question of where it was [19] on a conversation we had several weeks

20] going to come from. [20] ago at the pretrial conference, told

21} Those arrangements to move 21] me she's not coming, and you are not

22] her were not made until yesterday. At {22] going to get her, which factored in

23] that point she was staying right where {23] also to my decision-making process.

24] everybody knew that she was, And last. [24] Because at this point I'm

25) night she was put up in a hotel, and [25] . thinking that we have never gotten her

Diane Raquet, O.C.R Court Reporting System 34 (page 133 - 13€

 

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 69 of 108

|
COMMONWEALTH OF PENNSYLVANIA

1

JESUS RAMOS,

FILED

JUL 30 2013
IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY

FIRST JUDICIAL DISTRICT OF PENNSYLVANTA brs Peg ;
TRIAL DIVISION ~ CRIMINAL SECTION MOEU Tal Unit

Vv.

Defendant.

ee es fp 8S 6f 88 Of Ff Be Oe oe ee OF

oe wh oh se ok FF 48 Oe ee ok ee oe ee OE Fe Ed Oe Oe ne be oe oe 8d Oe Re Fe 8F FS OF OF et Pe be on oe fe oe ee on oe be

CRIMINAL ACTION-LAW

CASE NO. CP~51-CR-0000561-2008

SENTENCING JUDGE: HONORABLE

SHELLEY ROBINS NEW

TYPE OF PLEADING: PETITION FOR
POST-CONVICTION RELIEF (PCRA)

FILED ON BEHALF OF:
JESUS RAMOS
DEPENDANT -

COUNSEL OF RECORD FOR THIS
PARTY:
PRO SE

FILED BY: JESUS RAMOS (PP#1003014)
PRO SE PETITIONER
INMATE NO. JG-5518
S.C.i. FOREST
P.O. BOX 945
MARTENVILLE, PA 16239
(814) 621-2110
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 70 of 108

IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
TRIAL DIVISION - CRIMINAL SECTION

COMMONWEALTH OF PENNSYLVANIA CRIMINAL ACTION-LAW

Ve CASE NO. CP-51-CR-0000561-2008

JESUS RAMOS,
Defendant.

*
ry
.
*
e
*
»
.
.
.
.
e
e

 

PETITION FOR POST-CONVICTION RELIEF
TO THE HONORABLE, SHELLEY ROBINS NEW, JUDGE OF THE SAID COURT:

NOW COMES, Petitioner, Jesus Ramos (PP#1003014), pro se, and
files the instant petition for post-conviction collateral relief
| pursuant to the Post~Conviction Relief Act ("PCRA"), 42 Pa.C.S. §§
9541-9546, and moves this Honorable Court for a dismissal of all

charges, a new trial or other appropriate relief based upon the

following:
FACTS AND PROCEDURAL HISTORY

1. On the morning of January 3, 2007, while suffering from a
copaine addiction and the continuing effects of a combination
of other drugs (Xanax, cocaine, alcohol) consumed the night
before, and after having smoked marijuanna earlier that morn-
ing, an emotionally distraught, love-sick Defendant walked to
an area near the home of his former girlfriend's (Allison
Ramirez) sister's (Marangeli Rivera) home at 207 East Wishart
seeking to amend their estranged relationship and attempted
toi speak to her from across the street in violation of an
active PFA Order she had placed against him due to past events.

(1)

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 71 of 108

Asithe Defendant neared the corner of A and Wishart he

re¢eived a cellphone call from the co-defendant in this case,
Carlos Ruiz (aka "Primo"/"Jonathon"), who asked the Defendant
where he was, what he was doing, and indicated that he wanted

Mr. Ramos to go for a drive with him without further expla-~
nation.

The Defendant agreed, but told Mr. Ruiz that he had to talk
with his girlfriend, Miss Allison Ramirez first and then told
him where he was so he could pick him up at that Location.

When Mr. Ruiz arrived at A and Wishart Miss Ramirez became
nervous and refused to cross the street to talk with the

Defendant, then went back inside her sister's house and
called 911.

AsSuming that Miss Ramirez was calling the police, Mr. Ruiz
told the Defendant to "get in the car, she's calling the
cops" and instructed him to drive. The Defendant then drove
off and the pair returned directly to the Defendant's home on
Waterloo in contradiction to the statement allegedly made to

-the police while the Defendant was in custody and subjected -

to a custodial interrogation,

After leaving the Defendant's home on Waterloo, Mr. Ruiz
directed the Defendant to drive to an area near North Swanson
Street where the shooting incident occurred. As the Defendant
drove down the street, Mr. Ruiz suddenly recognized an indi-
vidual and instructed the Defendant to stop and back up
slowly as he produced a handgun.

Fearful of the circumstances he suddenly found himself in
and acting under duress at the sight of the handgun, Mr,
Ramos, a former shooting victim himself and fearing for his
own life if he failed to comply with Mr. Ruiz's instructions,

‘ (2)

 
10.

11.

Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 72 of 108

'

reyersed the vehicle's direction and backed up slowly as he
was instructed to do,

Mx; Ruiz exited the vehicle, shots rang out, and upon re-
entering the vehicle with handgun in tow, Mr. Ruiz ordered
the Defendant to drive off and the Defendant complied, all
the while wondering if he too would be shot if he failed to
coinply with Mr. Ruiz's instructions,

Defendant Ramos asserts that he did not know the decedent,
Mr. Martinez, what he looked like, or what Mr. Ruiz's true
intentions were that fateful day. The only information known
to, Mr. Ramos prior to the shooting was that Mr. Ruiz had
coiplained of being previously assaulted by some boys on
Swanson Street and had talked-about payback. The fact that
Mr’. Ruiz had been previously assaulted was common knowledge
in the neighborhood and among people he associated with
because he was very vocal about it, but he never identified
any specific person either by appearance or name. Thus the
identity . of his attackers was known only to him.

After the shooting incident Mr. Ramos and Mr. Ruiz drove to
the Defendant's home. Soon after, Mr. Ramos called Miss
Rahirez on his cellphone because he was upset and hurt by her
calling the police when he just wanted to talk with her and
tell her that he was still in love with her. During this
conversation, Defendant Ramos made arrangements to meet with
her at the corner of A and Wishart where he had attempted to
speak with her previously prior to the shooting earlier that
morning.

During this conversation, Defendant Ramos told Miss Ramirez
about the shooting and that he was involved as he was still
shaken from the incident, but at no time during that or any
subsequent conversations with her did the Defendant ever say

(3)

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 73 of 108

that he. was the shooter, only that he was there and had
witnessed it,

12.0 Unknown to the Defendant, Miss Ramirez's Sister again called
for police and informed them that the Defendant was returning
to talk with Miss Ramirez at the Same location he had been
earlier at the corner of A anda Wishart. The Defendant then
walkea to that location and Mr. Ruiz returned to his girl-
friend's house.

ARREST

13.

Defendant Ramos was later arrested and taken into custody at
A and Wishart by Officers Michael Walsh (Badge #2334) and
William Schlosser (Badge #2040), who he asserts were in plain-
clothes and an unmarked vehicle in contradiction of Officer
Schlosser's testimony at trial. The officers searched Mr.
Ramos's person which yielded money and a cellphone, then
cuffed his hands behind his back and placed him in the back
of an unmarked police vehicle. ‘The Defendant was not read
has rights or "Mirandize@" in any Manner and the officers
failed to answer any questions posed to them as to why he
was being arrested. At this point, Mr. Ramos was plainly

in custody and deserving of all constitutional protections

afforded under the law.

CUSTODIAL DETENTION / INTERROGATION
I

14.

Defendant Ramos was transported to the 25th District and
placed ina cellroom. A few hours later, Detective Phillip
Nordo (Badge #936) and Detective Ronald Aitken (Badge #955)
retrieved Mr. Ramos from the holding area downstairs and

escorted him to a private observation- -type room upstairs
which lacked a toilet or sink.

(4)

 
15.

16.

17.

18.

Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 74 of 108

A few hours later, Detectives Nordo and Aitken returned to
the isolation room. Detective Nordo became very confronta-
tional with Mr, Ramos, getting up in his face, calling him
a “piece of shit" and a "druggy" while Detective Aitken, in
a typical "good cop-bad cop" routine remained quiet and
calm saying nothing.

Detective Nordo became accusatory, saying that he knew that
Mr. Ramos "had shot someone on Swanson Street." Despite the
accusation and verbal abuse, Defendant Ramos repeatedly
insisted that he wasn't there, had nothing to do with it, and
wanted to speak to his lawyer. In fact, Defendant Ramos,
throughout this confrontational encounter with Detective
Nordo, repeatedly asked to talk with his lawyer in the pres-
ence of Detective Aitken who for some unknown reason, has yet
to be heard from and was not Calied as a witness for any
proceeding held in this case which is highly suspect.

In response to Mr. Ramos's repeated requests to speak with
his attorney, Detective Nordo rather boldly said: "I don't

give a fuck motherfucker about what you want!" Detective
Nordo then went on to say: “What, you're getting mad?" And
then told Mr. Ramos to "Take your best shot!" Detective

Nordo was literally face-to-face, nose-to-nose with Mr.
Ramos when he told him to take his best shot, all of which
was witnessed firsthand by officer Aitken, who interestingly
enough, was never called as a witness in this case for any
purpose as stated previously. A witness the Defendant now
seeks to have called to verify his account of what occurred
during the course of his custodial detention and involuntary
statement.

After a while, Detectives Nérdo and Aitken Feturned to the

isolation room and during this encounter, seized Mr. Ramos's
clothing because there was blood on his shirt. Mr. Ramos

(5)
19.

20.

21.

Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 75 of 108

had a cocaine addiction at the time and suffered from fre-
qhent nosebleeds due to his cocaine use, Defendant Ramos
informed the detectives of this fact and that the blood was
his own because he had to use his shirt to stop the bleeding.
Ignoring his explanation, the detectives seized articles of
his clothing for testing and it is not known to the Defendant
whether or not DNA tests were conducted, whether his clothing
was tested for the presence of primer-lead-residue (PLR) or

glin- -shot~residue (GSR), or even if his clothing was seized
with a proper warrant,

After several long hours of isolation in this observation
reom lacking toilet facilities, Defendant Ramos was event- °.
ually forced to urinate on the floor to relieve himself.

When Detective Nordo again returned hours later, he again
became verbally abusive and hurled insults at Mr. Ramos upon
discovering that Ramos had urinated on the floor. Detective
Nordo began yelling and screaming at the Defendant and called
him a "dirty motherfucker" for urinating on the floor.

Detectives Nordo and Aitken later returned to the isolation
room where Defendant Ramos was being held accompanied by a
Hispanic male unknown to the Defendant at the time for a
highiy-~ ~suggestive, one-on-one identification. The unknown
male, later identified as Amil Gonzalez, was asked by Detect-
ive Nordo if Mr. Ramos was the shooter, the man he saw shoot
the decedent, Mr. Martinez, but Mr. Gonzalez said no. Mr.
Ramos was not the shooter, nor did Mr. Gonzalez identify him
as the driver,

After hours and hours of detention without food or anything
to drink, and feeling physically and emotionally fatigued,
Detectives Nordo and Aitken again returned to the isolation
room and told the Defendant that his co-defendant, Mr. Ruiz,
had named him (Defendant) as the shooter.

(6)

 
22.

23.

24.

25.

Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 76 of 108

Att this point in the custodial detention, Detective Nordo
softened his tone and warned Mr, Ramos that he better say
something because they didn't think he had killed anyone.
Mt. Ramos was also told that he needed to make a statement
and that upon giving a statement, would be given food, a
sdda, whatever he needed.

It is important to stress that, despite his repeated requests
to Speak with his lawyer prior to the giving of any statement,
Mr. Ramos's requests were not scrupulously honored nor was he
permitted the Opportunity to contact an attorney, which con-
Stitutes a blatant, Miranda and Edwards violation. See
Miranda v. Arizona, 384 U.S, 436, 496, 86 S.Ct. 1602, 1639

16 L.Ed.2d 694(1966) ("There can be no questioning if defendant
indicates in any manner and at any stage of interrogation
process that he wishes to consult with an attorney before
speaking). See also Edwards v. Arizona, 451 U.S. 477, 101
S.Ct. 1880, 68 L.Bd.2d 378 (1981) (holding that once a defend-
ant requests counsel, "the interrogation must cease until an
attorney is present[,]" citing Miranda, supra., 384 U.S. at
474, 86 S.Ct. 1602).

After thirty plus hours of detention and isolation since
first being taken into custody, having asked to speak with a
lawyer several times, and being deprived of food, water and
restroom privileges, a physically exhausted, emotionally
fatigued and drug-dependent Defendant still suffering from
the effects of a combination of drugs finally agreed to give
a statement hoping to end the conditions of his confinement
and be treated more favorably. Defendant Ramos was quickly
moved to a more open, office-like setting, provided with a
chicken pot pie, some juice, and eventually given a cigarette
during the taking of his statement,

As Detectives Nordo and Aitken took turns asking questions

(7)
26.

27.

28.

29.

Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 77 of 108

and typing the Defendant's alleged responses, both stopped
several times when they didn't like the answers being pro-
vided by Mr. Ramos prompting several discussions, presumably
because his answers did not match up with their theory of the
case or the facts as they perceived them to be, and directed
Mr. Ramos to change his answers to fit their theory of the

Case and sequence of events which is highly unethical and
improper.

For example, when Mr. Ramos informed the detectives that he

drove directly back to his home on Waterloo after leaving A

and Wishart, Detective Nordo got upset, stopped typing, anda

told the Defendant that his answer "didn't make sense," that
“he had to say he drove straight to Swanson from Wishart" so
Mr. Ramos agreed to it just to appease Detective Nordo.

After giving a statement and altering his answers to please
Detective Nordo, Mr. Ramos was taken by Detectives Nordo and
Aitken back downstairs to the round house part of the build-
ing where other prisoners were being detained and into the
the booking area where they told a woman working there that
Mr. Ramos was being charged with Murder, Conspiracy to
Murder and VUFA, ,

Mr. Ramos was then transported to 8th and Race where they
took the following items from him: a gold key chain; a ring;
his welfare card; his ID;his keys; and a cellphone. After a
period of roughly sixteen hours, Mr. Ramos was removed from
a holding cell and taken into another room with public
defender representatives to sign papers indicating that he
did not wish to make any statements without a lawyer present
and other things he doesn't recall.

Defendant Ramos was then transferred to CFCF where blood and
urine samples were collected from him during his in-process-—

(8).

 
30.

31.

Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 78 of 108

ing. Results which he hag independently attempted to obtain
under the Right—To~<KnowLaw without success. Defendant Ramos
is in pursuit of this evidence to establish his level of
intoxication at the time of his statement and to further
establish what drugs and other intoxicants remained in his
system forty plus hours after the custodial detention ang
interrogation. Accordingly, Mr. Ramos seeks the issuance of
Subpoenas to compel the production of all blood and urinal-

ysis test results for use in an evidentiary hearing if
granted.

While incarcerated at CFCF, Mr. Ramos and his co- defendant,
Mr. Ruiz, were unwittingly housed on the same cell block
where Mr. Ramos was repeatedly approached, pressured and
threatened by Mr. Ruiz to change his statement, necessita-
ting the Defendant's transfer to another facility, PiIcc
Prison for his own safety.

After his transfer from CFCF to PICC, Defendant Ramos was
transported by police back to 8th and Race to speak with a
Detective Lucke about information he possessed concerning an
unrelated homicide in the Devine case. Mr. Ramos was initi-~
ally cooperative and gave a statement concerning what he had
personally heard from the defendant in that case, but later
became uncooperative in that investigation and prosecution
after learning that a "hit" had been placed on him. Fearing
for his own life and possible retaliation against his family,
Mr. Ramos refused to cooperate further or testify favorably
as a witness for the prosecution.

PRELIMINARY HEARING

32.

On January 15, 2008, a preliminary hearing was held before
the Honorable David C. Shuter in room #306 of the Criminal
Justice Center at Case No. MC-51-CR-0000966~2007. This pro-

ceeding has, been transcribed and reduced to a transcript as

(9)

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 79 of 108

r@ported by Meg Clark, RMR, CRR. (215) 683-8009.

33. During the preliminary hearing the only witness to testify
was Detective Nordo, whose testimony centered upon Mr. Ramos' s
unlawfully obtained statement. No other witnesses were pres-
ent or called. mr. Ramos was represented at this proceeding
by Mr. Michael 3. Diamondstein, Esquire. His address is:

Michael J. Diamondstein, Esquire

Two Penn Center;Suite 900

15th Floor

JFK Blvd,

Philadelphia, PA 19102

(215) 940~2700

34. at the conclusion of the hearing, Defendant Ramos was held

over for court on four charges: Conspiracy to Murder of the
Third Degree (18 Pa.c.s, § 903 §§C); Firearms Not To Be
Carried W/O License (18 Pa.c.s. § 6106 §SA1); Carrying
Firearms In Public In Philadelphia (18 Pa.C.S. § 6108); and
Possession Of Instruments Of Crime W/Intent (18 Pa.c.s. §
907 §§A). Arraignment was scheduled for February 5, 2008 in
Room 505 of the Criminal Justice Center at 10:30 AM,

COURT CASE CREATED-COURT OF COMMON PLEAS

35. On January 16, 2008, a court docket was opened at CP-51-cR-
0000561-2008 charging Defendant Ramos with the aforementioned
cyimes listed above at paragraph 34 and adding a fifth charge
of Murder of the Third Degree (18 Pa.cC.S, § 2502 §§C) by
Information,

SUPPRESSION PROCEEDINGS

36. Om July 20, 2009 and July 30, 2009, separate hearings were
conducted on Defendant Ramos's motion to Suppress the state-
ment taken by Detective Nordo before the Honorable Jeffrey P.
Minehart. These proceedings have both been transcribed and

(10)

 
37.

38.

39.

Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 80 of 108

reduced to a transcript as reported by Tracy Allen, OCR. Mr.

Ramos was represented at these proceedings by Attorney Michael
Diamondstein.

During the course of these proceedings, Attorney Diamondstein
focused on police procedures and the length of time Mr. Ramos
was subject to detention prior to the giving of a statement
and his initial arraignment, Although Attorney Diamondstein
hinted at the Defendant's physical and emotional condition,
the lack of food and drink, and lack of a restroom or restroom
privileges for thirty plus hours, Attorney Diamondstein failed
to call the Defendant as a witness to establish the conditions
of his detention, his repeated requests to speak to an attor-
ney, and failed to advise Mr. Ramos of his absolute right to
testify at these proceedings to establish facts relevant to
the question before the Court.

At the conclusion of these proceedings on July 30, 2009, Judge
Minehart credited the detectives testimony and ultimately
determined that the challenged statement was voluntarily
obtained without ever hearing from the Defendant and absent
Attorney Diamondstein putting on any evidence capable of
fairly establishing what drugs and other intoxicants were pre-
sent in the Defendant's system at the time of the taking of
the challenged statement, and still present in his system

when processed into CFCF by failing to obtain the results of
his blood and urinalysis testing.

Given the "totality of the circumstances" standard and test

to be applied to challenges to the voluntariness of statements
obtained during a custodial detention and interrogation,
Attorney Diamondstein's failure to call Defendant Ramos as a
witness at these proceedings was objectively unreasonable and
prejudicial because it prevented the Defendant from estab-
lishing critical facts relevant to the question of voluntari-

(11)

 

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 81 of 108

ness and capable of discrediting the Commonwealth's police
witnesses,

WAIVER TRIAL

40.

7 at.

42.

Mr. Ramos and his co-defendant, Carlos Ruiz, proceeded to a
Joint, non-capital waiver trial before the Honorable Shelley
Robins New in Courtroom 607 of the Criminal Justice Center,
Trial began on August 05, 2009 and concluded on August 06,
2009. Mr. Ramos was represented at trial by Attorney Michael
J. Diamondstein. These proceedings have been transcribed and
reduced to a transcript’ as reported by Diane S. Raquet, RPR.

The most incriminating evidence adduced at trial stemmed
from Mr. Ramos's own challenged statement which he maintains
should not have been used against him directly or indirectly
through Detective Nordo's testimony, and the testimony of
Miss Allison Ramirez. Arguably, Miss Ramirez had a colorable
bias against Defendant Ramos given their prior history as a
couple, but Attorney Diamondstein failed to use the troubled
relationship as a means of impeaching her and establishing a
motive for her to lie. Moreover, Attorney Diamondstein
failed to investigate Miss Ramirez's background and uncover
her criminal history which included crimes of crimen falsi
stemming from welfare fraud. Such information was easily
uncovered simply by initiating a search on the ujs website
ana obtaining certified copies of her convictions from the
Clerk of Courts office,

Arguably, the evidence adduced at trial was conflicting and
Supported two opposing inferences proving neither. It is
apparent on the face of the record that the Commonwealth put
on not one, but two theories of the case with witnesses
pointing to Mr. Ramos as the shooter if we are to believe
Miss Ramirez and her testimony that he confessed the same to

(12)

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 82 of 108

her, versus Detective Nordo's testimony that Mr. Ramos had
given a voluntary statement identifying Mr. Ruiz as the
shooter. The evidence put on was not overwhelming and the
evidence adduced failed to establish that Mr. Ramos had
engaged in a conspiracy much less shot the decedent. Quite
simply, Mr. Ramos's presence at the scene and having operated
the vehicle did not establish complicity in the crime or that
he had in any manner participated in any planning of the
crime, but rather, was lured into the Situation and acted
under duress, a defense that Attorney Diamondstein failed to
pursue or introduce as a partial defense, One must ask
Onesself what they would have done had they unwittingly

found themselves in the Defendant's position and looking down
the barrel of a gun. Would you have complied with an armed
gunman's directives and did as you were told, or risked a
builet to the head? The only thing Defendant Ramos is guilty
of in this case is poor choices and the Commonwealth failed
to prove otherwise regardless of the verdicts entered.

43. During trial, Defendant Ramos, on the advice of his attorney,
did not testify in his own defense and at the conclusion of
trial, was found guilty by Judge New of Murder in the Third
Degree, Conspiracy to Third Degree Murder and VUFA.

SENTENCING

44. On October 29, 2009, Defendant Ramos appeared before Judge

New for sentencing and was sentenced as follows: On Count
Five, Murder of the Third Degree, 74 to 15 years with credit
for all time served; On Count Two, the VUFA charge, no
further penalty (NFP); On Count One, Conspiracy to Murder of
the Third Degree, 74 to 15 years concurrent to Count Five and
Counts three and Four were nolle prossed. The Court further
ordered Defendant Ramos to pay all fines and court costs, to
receive drug treatment while incarcerated, and as a condition
of his sentence, that he obtain a GED Diploma. This proceeding

(13)

 

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 83 of 108

has been transcribed and reduced to a transcript, as reported
by Diane Raquet, OCR,

POST-SENTENCE MOTIONS

-. 45. On November 02, 2009, Attorney Diamondstein filed a post-

sentence motion on Defendant Ramos's behalf. Defendant is
unclear of the issues raised in that motion as he has not
been provided with a copy of it prior to the instant filing.
The Court denied the motion on November 3, 2009, and counsel
failed to file a notice of appeal on Mr. Ramos's behalf,
causing his direct appeal rights to lapse.

POST-CONVICTION PETTTIONS

46. On December 09, 2009, court-appointed counsel, Mr. Mitchell
Ss. Strutin, Esquire, entered an appearance on behalf of Mr.
Ramos, His address is as follows:

Mr. Michael S. Strutin, Esquire
Two Penn Center;Suite 200

JFK Blvd.

Philadelphia, PA 19102

(215) 854-6406

47. On February 01, 2010, Attorney Strutin filed a Post-Conviction
Relief Act (PCRA) Petition seeking reinstatement of Ramos's
direct appeal rights. Defendant Ramos does not have a copy of
that petition and is currently unaware whether other issues
were also presented in that initial petition.

48, On January 10, 2011, nearly a year later, Judge Shelley Robins
New entered an Order reinstating Mr. Ramos's right to file a
notice of appeal nunc pro tune from the judgment entered on
October 29, 2009. Because his first petition served only to
reinstate his appellate rights, the first petition is not to
be counted against him and does not qualify as a first peti-
tion under the law.

(14)
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 84 of 108

DIRECT APPEAL

49.

50.

On January 14, 2011, Attorney Strutin filed a timely notice
of appeal to the Superior Court of Pennsylvania on Mr. Ramos's
behalf, as well as, a motion for transcripts.

After preliminary matters and the filing of a Rule 1925{b)
Statement and Opinion by the Court, Defendant Ramos's judgment

of sentence was later affirmed by the Superior Court on appeal
on February 15, 2012.

PETITION FOR ALLOWANCE OF APPEAL

51.

52.

53.

On February 28, 2012, Defendant Ramos, through counsel, filed
a timely petition for allowance of appeal to the Supreme Court
of Pennsylvania at 93 EAL 2012.

On July 16, 2012, the Supreme Court denied the Defendant's
petition for allowance of appeal triggering his 90-day dead-
line to petition for certiorari in the United States Supreme
Court by operation of U.S. Supreme Court Rule 13 before the
one~year statute of limitations would commence on both his
right to petition for post-conviction relief in the trial
court under the PCRA subject to the timing provisions of 42
Pa.C.S. § 9545(b), and in the federal court under § 2254
subject to the provisions of 28 U.S.c. § 2244(da).

Defendant Ramos did not seek certiorari and the one-year
statute of limitations period began to run on both his state
and federal avenues of relief on October 14, 2012, giving Mr,
Ramos 365-days or until October 13, 2013 to file a timely
PCRA petition to be counted as his first and toll the statute
of limitations on his federal habeas corpus rights once filed.

TIMELINESS OF THE INSTANT PETITION

(15)

 
54.

_ Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 85 of 108

Pursuant to the requirements of 42 Pa. C.8. § 9545(b) (1), the
instant petition is timely filed.

STATUS OF THE DEFENDANT

55.

Defendant, Jesus Ramos, is currently incarcerated in the
custody of the Department of Corrections at Inmate Number
JG~5518 and presently serving the 74 to 15 year sentence
imposed by this Honorable Court at the State Correctional
Institution at Forest (S.C.I. Forest), 286 Woodland Drive,
P.O. Box 307, Marienville, PA 16239, (814) 621-2110. S.c.tr.
Forest is geographically located one mile North of Marienville,
Pennsylvania on State Route 66 North in Forest County,
Pennsylvania, where he is unlawfully being detained and con-
strained of his liberty in violation of the Constitution and
laws of Pennsylvania, and the Constitution and laws of the
United States as set forth within the instant petition.

JURISDICTION

56.

This Honorable Court would have general jurisdiction in this
matter in that Defendant Ramos is currently serving a sentence
of incarceration imposed by this Court on October 29, 2009,

by the Honorable Shelley Robins New following his conviction
after a waiver trial before the same judicial officer. 42 Pa,

C.S. § 9545(a).

WAIVER AND PREVIOUS LITIGATION

57.

58.

In order to succeed in post-conviction relief under the Act,
a defendant must plead ana prove that the claim or claims
raised have not been previously litigated or waived. 42 Pa.c.

- § 9543(a)(3).

Defendant Ramos avers that the instant claims have not been
previously litigated or waived. 42 Pa.C.8. § 9544,

(16)

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 86 of 108 ©

59. Defendant Ramos further avers that the claims raised herein
are not waived under the general rule announced in Commonwealth
Vv. Grant, 572 Pa. 48, 813 A.2d 726 (Pa. 2002). Pursuant to
Grant, supra., a defendant must wait to raise claims of ineff-
ective assistance of counsel until collateral review and those
claims will not be deemed waived, as clarified by the Supreme
Court of Pennsylvania in Commonwealth v. Grant, 573 Pa. 141,
821 A.2d 1246 (Pa, 2003)(Per Curiam).

 

BURDEN OF PROOF

 

60. Under Pennsylvania law, "counsel is presumed effective, and
to rebut that presumption, the PCRA petitioner must demonstrate
that counsel's performance was deficient and that such defic-
iency prejudiced him." Commonwealth v. Colavita, 993 A.2d 874,
886-887 (Pa. 2010) (citing to Strickland v. Washington, 466 U.S.
668, 687-691, 104 S.ct, 2052, 80 L.EG.2d 674 (1984)).

 

 

61. In order "to prevail on an ineffective assistance of counsel
claim, the defendant bears the burden of establishing: (1)
an underlying claim of arguable merit; (2) no reasonable basis
for counsel's act or omission; and (3) prejudice as a result,
that is, a reasonable probability that but for counsel's act
or omission, the outcome of the proceeding would have been
different." Commonwealth v. Cooper, 596 Pa. 119, 941 A.2d 655,
664 (Pa. 2007). See also Commonwealth v. Pierce, 515 Pa. 153,

527 A.2d 973, 975 (Pa. 1987) (adopting the federal Strickliana
Standard) ,

CLAIMS OF ERROR AND/OR OMISSION

'62. Defendant Ramos's conviction and/or sentence resulted from one

or more of the following: ne

A) A violation of the Constitution of this Commonwealt

(17)
Case 2:18-cv-04920-JLS Document 1 Filed 11/13/18 ‘Page 87 of 108

the Constitution or laws of the United States, which,
in the circumstances of this particular case, so under-
mined the truth-determining process that no reliable
adjudication of guilt or innocence could have taken
place. 42 Pa.C.S. § 9543(a)(2)(i).

Involuntary Statement

Defendant Ramos's due process right to remain silent,
right to consult with an attorney prior to questioning
and to. have counsel present during questioning under the
Fifth, Sixth and Fourteenth Amendments to the United
States Constitution, and Article 1, § 9 of the Pennsyl-
vania Constitution were blatantly violated in this case
resulting in an involuntary statement when Detectives
Nordo and Aitken ignored Mr. Ramos's repeated requests to
speak with an attorney and deprived him of the opportunity
to do so for more than 30 hours after his initial requests,
Because Mr. Ramos's requests to speak with an attorney
were not "scrupulously honored” and he did not attempt to
initiate any further communication with police of his own
volition while still subject to their custody, A Miranda
and Edwards violation is present’ and should have resulted
in the suppression of the statement illegally obtained by
detectives in this case after Mr. Ramos had invoked and
attempted to assert his right to counsel. See Miranda v.

Arizona, 384 U.S. 436, 473~474, 86 S.Ct. 1602, 1627-1628,

16 L.Ed.2d 694 (1966); Edwards v. Arizona, 451 U.S. 477,
101 S.Ct. 1880, 68 L.Ed.2a 378 (1981);McNeil v. Wisconsin,
501 U.S. 171, 177, 111 S.Ct. 2204, 115 L.Bd.2a 158 (1991);
Koras_v. Robinson, 257 F.Supp.2d 941 (E.D.Mich. 2003). See
also Commonwealth v. Edwards, 588 Pa. 151, 903 A.2d 1139
(Pa, 2006); Commonwealth v. Gaul, 867 A.2d 557 (Pa. Super.
2005).

 

(18)

 

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 88 of 108

Apart from the detectives failure to honor Mr. Ramos's
Fequests to speak with an attorney, his statement should
also have been ruled involuntary and banned from use
against him at trial as substantive evidence either dir-
ectly or indirectly through Detective Nordo's testimony
given his physical and: emotional condition after more

than 30-hours of detention in isolation without food,
water and toilet facilities, as well as, due to the level
of intoxicants in his system at the time the statement

was obtained and their effects on his decision-making
capacity. These facts, though relevant, were never intro-
duced or considered by the suppression court under the
“totality of the circumstances" standard applicable to a
proper determination of the voluntariness of the challenged
statement due to trial counsel's failure to call Mr. Ramos
as a witness at suppression, and counsel's failure to
obtain and introduce results of blood and urinalysis test-
ing conducted on the Defendant when processed into CFCF.

Confrontation Violation

Defendant Ramos was denied due process of law and his
right to a fair trial as guaranteed by the Fifth, Sixth,
and Fourteenth Amendments to the United States Constitu-
tion and Article 1, § 9 of the Pennsylvania Constitution
when "hearsay" evidence was admitted against him without
objection and Mr. Ramos denied an opportunity to confront
and cross-examine the Medical Examiner who actually per-
formed the autopsy and post-mortem examination of the
decedent (Mr. Martinez) in violation of his rights afforded
by the Confrontation Clause of the Sixth Amendment, and
Article 1, § 9 of the Pennsylvania Constitution.

The statements, conclusions and findings listed in
the report conducted and prepared by Dr. Gregory McDonald,
the Medical Examiner who actually performed the post-mortem

(19)

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 89 of 108

constitute "testimonial hearsay" requiring the presence

at trial of the person who actually performed the autopsy
unless the Defendant had a prior opportunity to confront
and cross-examine the author of the report previously.

Mr. Ramos did not, hence, his Sixth Amendment and Article
1, § 9 rights were violated when the Commonwealth used

Dr. Sam Gulino, the Chief Medical Examiner, to establish
the cause and nature of the decedent's death and injuries
instead of Dr. McDonald. Moreover, no evidence was addu-
ced by the Commonwealth at trial to establish that Dr.
McDonald was unavailable as a witness or the reasons for
his unavailability. The fact that Dr. McDonald no longer
worked in the Philadelphia Medical Examiner's Office did
not automatically render him unavailable as a witness and
the Defendant had a qualified right to question him per-
sonally. See Melendez-Diaz v. Massachusetts, 557 U.S. __,
129 S.Ct. 2527, 174 L.Bd.2d 314 (2009) (decided June 25,
2009 and available at the time of commencement of the trial
in this case, 08/05/2009, as controlling precedent).

Failure To Make A Determination Of Defendant's Abilit
To Pay The Fines And Costs (Penal Sanctions) Imposed

Defendant Ramos was denied due process of law and the
rights afforded by the First, Fifth, Sixth, Eighth and
Fourteenth Amendments to the United States Constitution
when the sentencing court automatically imposed fines and
costs (penal sanctions) without first making a datermina-
tion of Mr. Ramos's ability to pay the costs and fines
imposed. Because a hearing was not conducted and a proper
determination made, Mr. Ramos was denied due process of
law and his sentence to fines and costs imposed unlawful,
resulting in an illegal sentence. See Turner v. Rogers,
564 U.S. , 131 S.Ct. 2507 (2011) (due process requires
that a court make a determination of a defendant's
ability to pay before imposing restitution, fines, and

court costs);
(20)

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 90 of 108

B)

(a)

Matthews v. Eldridge, 424 U.S. 319, 334-335 (1976)("[tjhe
fundamental requirement of due process is the opportunity
to be heard ‘at a meaningful time and in a meaningful
manner'"); Shelley v. Kraemer, 334 U.S. 1, 23 (1948)
("[t]he action of a state court in imposing penalties or
depriving parties of their substantive rights without
providing adequate notice and Opportunity to defend, has,
of course, long been regarded as a denial of the due
process of law guaranteed by the Fourteenth Amendment"),
See also Commonwealth v. Gaddis, 432 Pa.Super. 523, 543,
639 A.2d 462, 473 (1994); Commonwealth v. Larsen, 452 Pa.
Super. 508, 530, 682 A.2a 783, 794 (1996); Commonwealth
v. Alishouse, 924 A.2d 1215, 1227-1228 (Pa. Super. 2007).

Ineffective assistance of counsel which, in the circum-
stances of this particular case, so undermined the truth-
determining process that no reliable adjudication of
guilt or innocence could have taken place, 42 Pa.C.8. §
9543(a)(2) (ii).

Defendant Ramos was denied the effective assistance of
counsel as guaranteed by the Sixth and Fourteenth Amend-

ments to the United States Constitution and Article 1, §

9 of the Pennsylvania Constitution in each of the follow-
ing respects:

Pre-Trial Preparation/Investigation

Attorney Diamondstein acted ineffectively by failing to
subpoena and obtain the test results of blood and urinal-
ysis testing conducted on Mr. Ramos when first processed
into CFCF for use at Suppression to establish the presence
and level of cocaine and other intoxicants in his system
at the time of the custodial detention, interrogation and

taking of the challenged statement. Proof of drug usage

and level of intoxication at the time of the challenged
(21)

 

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 91 of 108

{b)

statement was clearly relevant to the question of volun-
tariness and a proper factor to be considered under the
"totality of the circumstances" standard applicable to
challenges to the voluntariness of a statement and pur-
ported Miranda waivers. See Commonwealth v. Perez, 577 Pa.
360, 845 A.2d 779 (Pa, 2004); Commonwealth v. Templin,
568 Pa. 306, 795 A.2d 959 (Pa. 2002); Commonwealth v,
Walker, 470 Pa. 534, 368 A.2a 1284 (Pa. 1977). See also
Commonwealth v. McGeachy, 487 Pa. 25, 407 A.2a 1300 (Pa,
1979); Commonwealth v. O‘Bryant, 479 Pa. 534, 388 A.2d
1059 (Pa. 1978); Commonwealth v- Holton, 432 Pa. 11, 17,
247 A.2d 228, 231 (Pa. 1968).

Attorney Diamondstein acted ineffectively by failing to
interview and cali Detective Aitken as a defense witness
during suppression and trial to substantiate Defendant
Ramos's claims of having invoked his right to counsel and
to speak with a lawyer prior to further police-~initiated
interrogation and the giving of his challenged statement.
Detective Aitken should also have been called to
separately establish the conditions attendant to Mr.
Ramos's detention, Ramos's physical and emotional state
from his his own independent perspective at the time, and
to substantiate Ramos's claims to counsel and the detect-
ives of his having used cocaine to account for the blood
on his clothing, as well as, the seizure of his clothing
for testing while detained. Even though the prosecution
inexplicably failed to call Detective Aitken separately
asa witness in this case at Suppression or trial, Attorney
Diamondstein was certainly entitled to cail him as a wit-
ness for the defense of his own volition to not only
challenge Detective Nordo's account and recollection of
events, but also to establish the extent of Aitken's involv-—
ement in Ramos's interrogation and what he had actually
personally witnessea@. Mr. Ramos asserts that Detective
Aitken was unwilling to perjure himself and testify falsely
(22}

 

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 92 of 108

(c)

(qd)

to further the prosecution's case and salvage what he

knew to be an unlawfully obtained statement. Thus, because
the prosecution knew that Detective Aitken's truthful
testimony would have been adverse to their position on

the taking of the statement and the Defendant's condition
at the time, Detective Aitken Simply was not called. See
Commonwealth v, Mejia-Arias, 734 A.2d 870 (Pa. Super. 1999)
(acknowledging a defense attorney's right to separately
call police witnesses}.

Attorney Diamondstein acted ineffectively by failing to
investigate Miss Ramirez's criminal background in this
case for evidence of crimen falsi convictions capable of
undermining her credibility as a witness for use at trial.
Miss Ramirez, at a minimum, was convicted of welfare fraud
in the Court of Common Pleas of Philadelphia County in or
about 2007, and such criminal history information was
readily discoverable simply by running her name on the
Unified Justice System's (uJgS) public criminal docket
sheets. website (http: //ujsportal.pacourts.us/default.aspx),
and then obtaining certified copies of her crimen falsi
convictions from the Clerk of Courts Office or other
authorized court official. Given that Miss Ramirez was a
critical witness against Mr. Ramos at trial, evidence
reflective of her dishonesty and deceitful nature was @
relevant consideration for the Court in assessing her
credibility, an error of cross-examination that went
unexplored,

Suppression

Attorney Diamondstein acted ineffectively by failing to
advise Mr. Ramos of his right to testify as a witness in
his own defense during Suppression, and by failing to call
him as a witness to establish the facts and circumstances
attendant to his custodial detention and interrogation,

(23)

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 93 of 108

(e)

his physical and emotional State, his repeated requests
to speak with an attorney prior to giving the challenged
statement that were ignored, and the drugs that were in
his system at the time. Counsel's failure to call Mr.
Ramos as a witness during suppression deprived him of
que process, Commonwealth v. McLaurin, 437 A.2d 440 (Pa.
Super. 1981), and deprived the suppression court (Judge
Minehart) of critical evidence necessary to a proper
determination of the voluntariness of the statement
obtained and validity of the alleged Miranda waiver,
Moreover, because such factors were never introduced
or even considered by Judge Minehart, the suppression
ruling entered is unreliable, factually incomplete, and
should be ruled invalid ana improvidently granted in the
interests of justice. Here, Attorney Diamondstein's
failure to establish and develop equally relevant facts
directly through Mr. Ramos's testimony is inexcusable
given that, pursuant to Pennsylvania Rules of Criminal
Procedure ("Pa.R.Crim.P."), Rule 581(H), Mr. Ramos had a
clear right to testify at suppression without waiving or
otherwise forfeiting his Fifth Amendment right to remain
silent at a subsequent trial. Considering the protections
afforded by Pa.R.Crim.P. 581(H), and the absolute necessity
of Mr. Ramos's testimony to refute the faise testimony and
misleading statement of facts given by Detective Nordo in
this case, counsel's failure to call him as a witness in
his own defense during suppression was objectively unrea-
sonable and prevented him from establishing "true" facts
attendant to his custodial detention and interrogation.

Attorney Diamondstein acted ineffectively by failing to

Subpoena and call Detective Aitken as an independent wit-—

ness for the defense during suppression in an attempt to

impeach Detective Nordo and establish that Detective Nordo

was less than candid concerning the true circumstances of

Mr. Ramos's detention and how the statement was obtained.
(24)

 

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 94 of 108

(f£)

{g)

Trial Issues

Attorney Diamondstein performed ineffectively at trial by
failing to file a motion in limine seeking to re-visit
and exclude Mr. Ramos's unlawfully obtained statement or
otherwise attempt to relitigate suppression anew before
the judicial officer (Judge New) who would actually be
trying the case based upon the alternative grounds for
Suppression set forth within the instant petition that had
not been previously addressed or even considered by Judge
Minehart in his earlier suppression ruling. Arguably, the
grounds for relief put forth herein by Defendant Ramos
offered a greater potential for success than the Limited
grounds put forth by counsel during the initial suppress-
ion proceedings of July 20, 2009, and July 30, 2009.
Relitigation of suppression is permitted, and a
court of common pleas is not bound by its initial supp-
ression ruling. Especially when brought before a different
judicial officer. See Commonwealth v. Rodriguez, 679 A.2d
1320 (Pa. Super. 1996) (recognizing that a court of common
pleas is not bound by its initial suppression ruling).

Attorney Diamondstein performed ineffectively at trial
when he was unprepared to confront and impeach Miss
Ramirez's surprise testimony concerning statements that
were allegedly made to her by Defendant Ramos over the
telephone while he was incarcerated in prison awaiting
trial. All calls made from state and county prisons and
jails are digitally recorded ana stored, and are retrie-
vable and discoverable by subpoena or other court order.
Attorney Diamondstein could have requested a continuance
and sought an appropriate order or subpoenas from the
Court to obtain these recordings and use them to impeach
Miss Ramirez's testimony. Such would have been an appro-
priate remedy to cure any prejudice from the "surprise"

(25)

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 95 of 108

(h)

disclosures, and more than likely, would have been granted
by Judge New being that it was a waiver trial rather than
a jury trial, and because such evidence bore directly on
Miss Ramirez's credibility as a witness,

Moreover, given the constant references to cell and
land-line phone calls, Attorney Diamondstein can also be
faulted for failing to obtain all relevant cell and land-
line telephone calls to Miss Rivera's residence on the
date of the shooting, 01/03/2007, and those from the
Defendant's cellular and home phone on the date of the
incident by subpoenaing the records from all telephone
service providers.

Attorney Diamondstein performed ineffectively at trial
when he failed to object to Miss Rivera's testimony and
move to have it struck from the record on the grounds that
the substance of her testimony was unlawfully obtained by
her illegally listening in on Defendant Ramos's and Miss
Ramirez's private phone conversation by eavesdropping on
the conversation without his knowledge. Clearly an expect-
ation of privacy was present and the aural interception
qualifies as a violation of the Wiretap Act under federal
law. Moreover, the prosecution neglected to lay a proper
foundation for the introduction of Miss Rivera's testimony
by failing to separately establish whether or not Miss
Ramirez had knowingly consented to her Sister's listening
in on the call, or whether Miss Ramirez had informed Mr.
Ramos that the phone conversation was being monitored by
her sister Marangeli on a second handset. Had the conver-
Sation also have been illegally recorded, any such record-
ing would not have been admissable under Pennsylvania law.
Likewise then, Miss Rivera should not have been permitted
to playback what she allegedly overheard through her own
verbal testimony from memory given the manner in which it
was obtained,

(26)

 

 
Case 2:18-cv-04920-JLS Document 1. Filed 11/13/18 Page 96 of 108

(i)

Accordingly, grounds existed to have Miss Rivera's
testimony purporting to overhear Mr. Ramos tell Miss
Ramirez that "they went and shot a guy," that “he shot"

a guy excluded. Given the familial connection between.

Miss Ramirez and Miss Rivera as Sisters, the prosecution's
attempt to bolster Miss Ramirez's testimony through that

of her sister should be considered highly suspect and
inadmissable considering the questionable nature and law—
fulness of how Miss Rivera , by her own admission of eaves-
dropping, overheard the alleged statements.

Attorney Diamondstein performed ineffectively at trial by
failing to present the partial defense of "duress." At
trial, when arguing for a mistrial occassioned by Miss
Ramirez's "surprise" testimony concerning admissions not
previously disclosed, Attorney Diamondstein indicated
that his defense was that Mr. Ramos “wasn't the shooter,"
that “he had nothing to do with this." See N.T., 08/05/09,
p. 144, Mr. Ramos maintains that he had no foreknow-
ledge of what was to happen that fateful day, and that he
was not part of any conspiracy or had in any way partici-
pated in planning to carry out the shooting of the dece-
dent, Mr. Martinez, or any other individuals involved in
the attack on Mr. Ruiz, Ramos's co-defendant.

Arguably, given that the prosecution had witnesses
willing to come in and testify that Mr. Ramos was involved
in some capacity, a defense that he had nothing to do with
it, when coupled with his statement made such a defense
likely to fail. When facea with these circumstances, to
establish that Mr, Ramos acted under duress out of fear
for his own life at the Sight of the gun would have made
much more sense to the average citizen, as well as, an
experienced trial judge who confronts the realities of guns
and the fear they invoke on a regular basis. Considering
that Mr. Ramos himself was a shooting victim, his fears

(27)

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 97 of 108

(j)

(k)

when confronted with a handgun and the sound of gunfire
are not only understandable, but could cause a reasonable
person to fairly conclude that Mr. Ramos acted solely out
of fear under duress, had not engaged in a conspiracy,

and unwittingly served as a getaway driver in a homicide.
There just simply is not enough reliable evidence to con-
clusively show that Mr. Ramos had any foreknowledge of Mr.
Ruiz's intentions or that Ramos had participated in the
planning of the shooting in any manner. Mr. Ramos's mere
presence at the scene as the driver of the vehicle at the
time of shooting and fact that he drove the vehicle to anda
from that location does not automatically equate to com-
plicity much less establish the existence of a conspiracy.
See Commonwealth v. Finley, 477 Pa. 382, 383 A.2a 1259
(Pa. 1978)(no evidence that defendant knew of the planned
crime, only that he served as the getaway driver). See
also Commonwealth v. Leach, 455 Pa. 448, 317 A.2a 213

(Pa. 1974) (presence alone, without more, is insufficient
to allow a conviction to stand).

Attorney Diamondstein performed ineffectively at trial
when he failed to make an objection to Dr. Sam Guliano
testifying and expressing an opinion based upon the post-
mortem examination and autopsy findings listed in Dr.
Gregory McDonald's report. Dr. Guliano was not the Medical
Examiner who actually conducted the examination or had
authored the report, resulting in a Sixth Amendment,
Confrontation Clause violation.

Post-Trial/Post-Sentence Motions

Attorney Diamondstein performed ineffectively by failing
to file a post-verdict/post-sentence motion challenging
the weight and/or the sufficiency of the evidence and
seek a new trial where the Commonwealth introduced con-

flicting evidence capable of Supporting two opposing

(28)

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 98 of 108

inferences as to the identity of the shooter, a failure

of proof proving nothing. Absent some objectively reliable
form of proof to support the verdicts, a fact finder, in
this case a judge, is not permitted to simply guess which
inference he or she will adopt in reaching a verdict. See
Commonwealth vy, Borrin, 12 A.3d 466 (Pa. Super. 2011)
("Where the evidence of record equally supports two incon-
sistent inferences, it proves neither"); Commonwealth v.
Crompton, 545 Pa. 586,: 682 A.2a 286 (Pa. 1996)("When a
party on whom burden of proof rests, in either a civil or
criminal case, offers evidence consistent with two opposing
propositions, he proves neither"); Commonwealth v. Donald,
192 Pa.Super. 276, 161 A.2a 915 (Pa. Super. 1960)("When two
equally reasonable and mutually inconsistent inferences

can be drawn from same set of circumstances, jury must not
be permitted to guess which inference to adopt, especially
when one of the two guesses may result in depriving [a]
defendant of his life or liberty")("When party on whom
rests burden of proof in either criminal or civil case

 

 

offers evidence consistent with each of two opposing prop-
ositions, he proves neither; and this rule is equally
applicable to trial without jury"). Commonwealth v. Woong
Knee New, 354 Pa. 188, 47 A.2d 450, 468 (Pa. 1946) (same).
The evidence adduced by the Commonwealth in this case
was conflicting and hopelessly contradictory given that
the prosecutor, Mr. Gilson, intorduced statements and
testimony that Separately pointed to both Mr. Ramos and
Mr. Ruiz as the shooter. Defendant Ramos posits that the
Commonwealth failed to meet its burden in this case because
only one of the defendants could have been the actual
shooter and the other the driver, making him less culpable
given the lack of clear evidence pointing to an actual
conspiracy, pre-planning, or an agreement to commit a
crime. For lack of a better characterization describing
Mr. Ramos's limited role in the shooting, Mr. Ramos was

(29)
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 99 of 108

simply out for a drive at the request of an acquaintance
because he was a licensed driver and the acquaintance
ended up shooting someone when he encountered him by
chance on the street in an area near where he had been
previously assaulted.

No disrespect to the Court, but the verdicts in this
case rest on nothing more than surmise and conjecture.
Here, the prosecutor presents the testimony of Miss Rami-
rez and her sister, Miss Rivera, who separately identify
Mr. Ramos as the shooter purportedly based upon his own
admissions. Mr. Gilson then introduces the substance of
the statements of Mr. Ramos and an alleged eyewitness,
Mr. Amil Gonzalez—Degaldo, as substantive evidence through
the testimony of Detective Nordo and Detective Gonzalez
{Badge #930). In Ramos's statement Mr. Ruiz is identi-
fied as the shooter. In Mr. Degaldo's statement Mr. Ruiz
is also identified as the shooter, but on the stand, Mr.
Degaldo disavows statements attributed to him and asserts
that he did not see who fired the fatal shots or say
those things. Thus, at the conclusion of the Commonwealth's
case we have evidence pointing to both defendants as the
shooter, but little if any real evidence pointing to an
actual conspiracy, pre-planning or an agreement to shoot
the decedent, Mr. Martinez.

During closing, Mr. Gilson creatively tried to con-
vince the Court that despite the conflicting evidence
(and faliure of proof), Mr. Ruiz was the shooter and Mr.
Ramos the driver based upon his theory of the case, a
theory he failed to prove beyond a reasonable doubt. Mr.
Gilson then goes on to Suggest that Defendant Ramos named
himself as the shooter in a desperate attempt to either
try to. impress or somehow intimidate Miss Ramirez into
getting back together with him, or to not cooperate with
the police. Such an incredulous argument was not supported
by the record, assumed facts not in evidence, and was

(30)

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 100 of 108

(1)

(m)

highly speculative at best. Assuming that Her Honor was

not duped by Mr. Gilson's talismanic musings or had gazed
into his crystal ball, the verdicts entered against Mr,
Ramos in this case are simply not supported by the evidence
adduced and should have been challenged post-verdict on
both sufficiency and weight grounds given the mixed evid-
ence presented and the opposing inferences that could be
drawn from the same set of facts,

Attorney Diamondstein performed ineffectively by failing
to file a post-verdict/post-sentence motion seeking to re-
litigate the Court's earlier Suppression ruling based upon
the alternative grounds for relief discussed above that he
failed to: ‘present during the initial suppression proceed-
ings held in this case which is permissible, See
Commonwealth v. Monarch, 510 Pa. 138, 507 A.2d 74 (Pa.
1986)(permitting relitigation of suppression issues in a
post-sentence motion); Commonwealth v. Rodriguez, 679 A.2a
1320 (Pa. Super. 1996) (recognizing that a court of common
pleas is not bound by its initial suppression ruling).

Direct Appeal Counsel's Ineffectiveness

Attorney Strutin performed ineffectively on appeal by
failing to specifically challenge the sufficiency of the
evidence on appeal given the Opposing inferences to be
drawn from the mixed evidence presented naming both Mr.
Ramos and his co-defendant, Mr. Ruiz, as the shooter,
Such a significant and obvious faliure of proof on the
prosecutor's part provided independent grounds to present
just such a sufficiency challenge on appeal. Even though
Attorney Diamondstein failed to raise this specific chali-
enge in the post-sentence motion filed, the claim was
still viable and available for the first time on appeal
pursuant to Pa.R.Crim.P. 606(A)(7).

(31)

 

 
63.

64.

65.

Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 101 of 108

cy The imposition of a sentence greater than the lawful
maximum (illegal sentence). 42 Pa.C.S, § 9543(a)(2) (vii).

Automatic Assessment Of Fines And Costs

1. The Court's automatic assessment of fees and costs (penal

Sanctions) without the benefit of a hearing and the absence

| o£ an express determination into Mr. Ramos's ability to

| pay violated the Defendant's rights under the First, Fifth,
Sixth, Eighth and Fourteenth Amendments, and the imposi-
tion of fines and costs absent these procedural safeguards
resulted in an illegal sentence and violated Sections 9726,
9728 and 9781 of the Sentencing Code. See 42 Pa.c.s. §
9726(c), § 9726(c)(1), and § 9781. See also Commonwealth
v. Allshouse, 924 A.2d 1215, 1227 (Pa. Super. 2007);
Commonwealth v. Gaddis, 432 Pa.Super. 523, 541, 639 A.2d
462, 472 (1994); Commonwealth v. Thomas, 879 A.2d 246,

264 (Pa. Super. 2005); George v. Beard, 824 A, -2d 393, 395
(Pa. Cmwlth. 2003).

Bach of the above ineffective assistance of counsel claims
individually and collectively could not have been the result

of any rational, strategic or tactical decision by counsel.
42 Pa.C.S. § 9543(a)(4).

The failure to raise and/or litigate each of the claims set
forth above prior to trial, during trial or on direct appeal
was the direct result of each counsel's ineffectiveness.

Defendant Ramos avers that when reviewing claims of ineffect-
iveness, a reviewing court must assess the cumulative effect
of error on prejudice stemming from each of the individual
claims raised and not in isolation. Commonwealth v. Johnson,
600 Pa. 329, 966 A.2d 523, 532 (Pa. 2009)("[i]f multiple
instances of deficient performance are found, the assessment
of prejudice may be premised upon cumulation"). See also

(32)

 

 

 

 
Case 2:18-cv-04920-JLS Document 1 Filed 11/13/18 Page 102 of 108

Wiggins v. Smith, 539 U.S. 520, 534-536 (2003)(totality of
ckrors must be considered to properly determine prejudice);
Williams v. Taylor, 529 U.S. 362, 396-398 (2003) (acts or
omissions must be considered aggregate).

 

STRICKLAND/PIERCE ANALYSIS
|

66. Each of the above claims of error, omission and ineffective
assistance of counsel has arguable merit.

67. The acts and omissions set forth above were without a
reasonable basis,

 

68. Defendant Ramos was prejudiced by the acts and omissions
identified above both individually and collectively as set
forth within each claim.

 

69. Any of the facts Supporting the claims of error that appear

in the existing record are set forth within the instant
petition,

70. Any of the facts Supporting each claim that does not appear
of record, including testimonial evidence, relies upon the
testimony of witnesses the Defendant seeks to call if an
evidentiary hearing is granted on the instant petition. The
Defendant reserves the right to call additional witnesses up
to and including the time of any hearing granted in this
matter necessary to establish the merits of the instant claims

raised within, or any future counseled petition,

INTENDED WITNESSES

 

71. Defendant Ramos seeks to call the witnesses identified below:

A) Jesus Ramos (Defendant) (DOB~ ~09/10/1982)
| Inmate No. JG-5518

| S.c.I. Forest, P.O. Box 945, Marienville, PA 16239
(33)
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 103 of 108

Bi) Detective Ronald Aitken (Badge #955) (DOB-UNKNOWN)
' Philadelphia Police Department
East Detective Division
#3901 Whitaker Avenue
Philadelphia, PA 19124

Detective Aitken will be called to verify Defendant
Ramos's version of events and the circumstances surrounding
the giving of a statement in this case. Detective Aitken is
expected to testify in agreement with Defendant Ramos's
averments contained within the instant petition, and to
verify that Defendant Ramos aid indeed ask to Speak with an
attorney several times which was not honored prior to the
giving of any statement. Detective Aitken will also be
called upon to testify to statements made by Defendant Ramos
concerning his drug addiction, presence of blood on his

clothing, and that clothing had indeed been confiscated
from him,

 

 

REQUEST FOR SUBPOENAS

72. Defendant Ramos seeks the issuance of Subpoenas to compel
the production of all taped phone conversations with Miss
Ramirez while he was incarcerated on the instant offense and
awaiting trial, so that they may be transcribed.

73. Defendant Ramos seeks the issuance of a subpoena to compel
Detective Aitken's presence in court if an evidentiary hear-
ing is granted, and production of his blood and urinalysis
test results when processed into CFcF,

74. Defendant Ramos seeks a subpoena to compel the production of
all criminal records and record of convictions for Miss
Allison Ramirez from the Clerk of Quarter Sessions, Clerk of
Courts, and/or the Prothonotary's Office of Philadelphia
County, dualy certified and authenticated for admission as
substantive evidence in any evidentiary hearing held in this
matter,

REQUEST’ FOR APPOINTMENT OF COMPETENT COUNSEL

75. Defendant Ramos is indigent, unable to pay the costs of liti-
gation and is without the financial resources to privately
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 104 of 108

retain or otherwise obtain counsel. Defendant Ramos requests
this Honorable Court to grant him leave to proceed in forma
pauperis and appoint counsel to assist him in advancing and
furthering the claims set forth above pursuant to Pa.R.cCrim.
P. 904(A),(C), and (E),

REQUEST FOR AN EVIDENTIARY HEARING

76.

An evidentiary hearing is requested on this petition to allow
the Court to receive testimony and to make the necessary cred-
ibility determinations, to fairly assess the prejudice to the
Defendant stemming from each of the claims raised within, and
to develop a factual record to aid this Court in the proper
disposition of the instant Claims and/or to aid appellate
review in the event the relief requested in this Court is
denied. Pa.R.Crim.P. 902(A)(15).

RIGHT TO BE PHYSICALLY PRESENT AT EVIDENTIARY HEARING

77.

Pursuant to Pa.R.Crim.P,. 119(A){6) governing the Use of tTwo-
Way Audio-Visual Communication in Criminal Proceedings,
Defendant Ramos does not consent to and will not waive his
constitutional and Statutory right to be physically present
"in person" at any evidentiary hearing held under Pa.R.Crim.

.P. 908(C) and the Post Conviction Relief Act, 42 Pa.c.s. §§

9541-9546. The Comment to Pa.R.Crim.P. 119 makes clear "..,
and hearings held pursuant to Rule 908(C) and the Post
Conviction Relief Act, 42 Pa.C.S.A. §§ 9541 et seq., are
examples of hearings in which the defendant's consent to
proceed using two-way simultaneous audio-visual communication
would be required." ida.

| Rule 908(C) is clear and unambiguous--"The Judge shall
[ MANDATORY J. permit the defendant to appear in person at the
hearing..." A post conviction hearing is an adversarial and
critical stage of the criminal process and has many similar-
ities to a bench trial, preliminary hearing or Suppression

(35)
78.

79.

80.

Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 105 of 108

hearing, all of which guarantee the defendant's right to be
physically present in the court room to confront the witnesses
face-to-face. Any use of two-way, audio-visual technology
will violate the Defendant's confrontation rights as guarant~
eed by the Confrontation Clause of the Sixth Amendment to the
Uhited States Constution, which affords greater protection of
the right to face-to-face confrontation which was removed from
the Pennsylvania Constitution by amendment of Article 1, § 9.

The instant petition fully complies with all the necessary
pleading requirements of the Post Conviction Relief Act (PCRA),

42 Pa.cC.8. §§ 9541 at seq., 42 Pa.C.S. § 9543 and Pa.R.Crim.P.
902. There is no requirement that a petitioner use the

standard PCRA petition form produced by the Department of
Corrections and clerk of courts are not permitted to refuse
to file petitions merely because that form is not utilized
given the limited space available. See Commonwealth v. Jerman,
762 A.2d 366, 368 (Pa. Super. 2000);Commonwealth v. Kutnyak,
781 A.2d 1259, 1261 (Pa. Super. 2001).

Defendant Ramos reserves the right to further amend and/or
supplement the instant petition and/or raise additional claims,
imcluding orally at any evidentiary hearing pursuant to Pa.
R.Crim.P. 905(A). See generally Commonwealth v. MeGill, 574

Pa. 574, 832 A.2d 1014 (Pa. 2003); Commonwealth v. Rush, 576

Pa. 3, 838 A.2d 651 (Pa. 2003); Commonwealth Vv. Padden, 783
A,2d 299 (Pa. Super. 2001).

 

Any counseled amendment filed to this petition should be
treated as an extension of the pro. se claims raised by the
Défendant and not a new, separate or replacement petition in
order to preserve all claims raised pro se for the record,
preferably by counsel incorporating the instant pro se
petition by reference in any subsequent counseled petition(s)
filed to fairly preserve all claims raised with the under-
standing that the PCRA court will independently review the
(36)
8i.

Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 106 of 108

"entire" record, as will any reviewing court in the event the
relief requested in the lower court is denied. See generally
Commonwealth v. Walls, 993 A.2d 289 (Pa, Super. 2010);
Commonwealth Vv. DuPont, 860 A.2d 525 (Pa. Super. 2004); and
Commonwealth V. Jordan, 772 A.2d 1011 (Pa. Super. 2001).

Defendant Ramos avers that he is innocent of the crimes for
which he was convicted and that he did not at any time know-
ingly participate in a conspiracy or planning of the shooting
of the decedent in this case, Mr. Martinez,

CONCLUSION

82.

In conclusion, the individual and collective errors conplained
of and omissions have resulted in the conviction of an inno-
cent person in violation of the Constitution and laws of the
United States, and the Constitution and laws of Pennsylvania
as set forth within.

REQUEST FOR RELIEF

83.

After due consideration of the Substance and merit of each of
the foregoing claims of error and omission, Defendant Ramos
moves this Honorable Court to:

A) Appoint competent counsel;

B) Order an evidentiary hearing to receive testimony and

| develop a factual record on each of the above claims;

C) Compel the attendance of the witnesses named above;

D} Issue subpoenas to compel the production of the evidence
requested necessary for the Defendant to prove his claims
seeing how the burden is now on him;

E) Prepare a Transport Order compelling Defendant Ramos's

. Physical presence in-person before the Court}
F)} Find trial and direct appeal counsel ineffective;
G) Find the Defendant's challenged statement unlawfully

(37)

 

 
Case 2:18-cv-04920-JLS Document1 Filed 11/13/18 Page 107 of 108

| obtained in violation of Miranda and Edwards, declare a
mistrial, and vacate the judgment of conviction and sent-—
ence and grant any such other relief the Court deems
necessary, just and appropriate.

WHEREFORE, the Defendant, Jesus Ramos, respectfully requests
this Honorable Court grant the relief requested herein and give

right a second opportunity to prevail in the interests of justice,
t

1
I
t

Respectfully submitted,

7 7
DATE: or ab f fas re © ree faardmedy..

Jesus Ramos (PP#1003014)
Inmate No. JG-5518
5.C.1I. Forest
P.O. Box 945
Marienvillie, PA 16239
(844) 6271-2110

(38)

 

 

 

 
 

Case 2:18-cv-04920-JLS Document 1 Filed 11/13/18 Page 108 of 108:

VERIFICATION

I, Jesus Ramos, hereby verify that the foregoing is true and
correct to the best of my own Knowledge, information and belief.

I understand that any false statements herein are made subject to

the penalties of 18 Pa.C.S, § 4904, relating to unsworn falsifica-

tion to authorities.

Respectfully submitted,

f
oo ae

DATE: ay LES fbi? Meee Moar perdn
Jesus Ramos (PP#1003014)
Inmate No. JG-5518
S.C.I. Forest
P.O. Box 945
Marienville, PA 16239
(814) 621-2110

(39)

 

 
